Execution Version


Exhibit 10.1

UNIT PURCHASE AGREEMENT
THIS UNIT PURCHASE AGREEMENT, dated as of January 9, 2015 (the “Effective Date”)
(this “Agreement”), is by and between PLATFORM HOSPITALITY INVESTOR T-II, LLC, a
Delaware limited liability company (“Purchaser”) and ISLAND JV MEMBER INC., a
Florida corporation (“Seller”). Unless otherwise defined in this Agreement or
the context clearly requires otherwise, all capitalized terms in this Agreement
shall have the meanings given to them in Annex I to this Agreement.
RECITALS
WHEREAS, Seller owns 100% of the issued and outstanding Equity Interests
(including all of the Common Units) of the Company;
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, 45% of the issued and outstanding Common Units;
WHEREAS, prior to the transfer of Common Units from Seller to Purchaser pursuant
to this Agreement, Seller and the Company shall have completed the Restructuring
Transactions; and
WHEREAS, concurrently with the transfer of Common Units from Seller to Purchaser
pursuant to this Agreement, Seller and Purchaser shall execute and deliver the
Company Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE I
PURCHASE AND SALE OF COMMON UNITS
Section 1.1    Purchased Units. Upon the terms and subject to the conditions set
forth in this Agreement, Purchaser hereby agrees to purchase from Seller, and
Seller hereby agree to sell and transfer to Purchaser, all right, title and
interest in and to 450,000 Common Units (the “Purchased Units”), free and clear
of all Encumbrances. The Purchased Units represent, in the aggregate, forty-five
percent (45%) of the outstanding Equity Interests of the Company.
Section 1.2    Purchase Price. The purchase price for the Purchased Units (the
“Purchase Price”) shall be equal to (a) $33,200,000 (the “Cash Consideration”),
plus (b) the additional consideration with a value of $4,600,000 which shall be
delivered to Seller at Closing in accordance with the Additional Consideration
Agreement (the “Additional Consideration”).
Section 1.3    Closing; Closing Date. The closing of the Contemplated
Transactions (the “Closing”) shall take place at the offices of Duval &
Stachenfeld LLP, 555 Madison Avenue, 6th




--------------------------------------------------------------------------------




floor, New York, New York 10022, or at such other location as may be agreed upon
in writing by Seller and Purchaser, at 10:00 a.m. local time, on the date hereof
(the “Closing Date”).
Section 1.4    Transactions to Be Effected at Closing. At the Closing, the
following transactions shall be effected by the Parties:  
(a)    Seller shall deliver to Purchaser:
(i)    a certificate or certificates, in compliance with Treasury Regulations
Section 1.1445-2, certifying that the Company is not a “United States real
property holding corporation” within the meaning of under Section 897(c)(2) of
the Code;
(ii)    copies of each Transaction Document duly executed by Seller, Jeffrey
Fisher, Roger Pollak or Jeffrey Waldt, as applicable; and
(iii)    such other documents reasonably requested by Purchaser.
(b)    The Purchaser shall:
(i)    pay Seller, by wire transfer of immediately available funds to the
account designated in writing by Seller, an amount equal to the Cash
Consideration;
(ii)    deliver to Seller the Additional Consideration in accordance with the
terms of the Additional Consideration Agreement;
(iii)    deliver to Seller copies of each Transaction Document duly executed by
Purchaser or NSAM, as applicable; and
(iv)    deliver such other documents reasonably requested by Seller.
Section 1.5    Allocation of Purchase Price.
Purchaser shall prepare an allocation of the Purchase Price (and all other
capitalized costs) among the Company’s assets in accordance with Code Section
1060 and the Treasury Regulations promulgated thereunder (and any similar
provision of state, local or foreign law, as appropriate), which allocation
shall be binding upon the Parties. Purchaser shall deliver such allocation to
Seller within sixty (60) days after the Closing Date for Seller’s approval,
which shall not be unreasonably withheld. The Parties shall report, act and file
Tax Returns (including, but not limited to IRS Form 8594) in all respects and
for all purposes consistent with such allocation prepared by Purchaser and
approved by Seller. The Company and Seller shall timely and properly prepare,
execute, file and deliver all such documents, forms and other information as
Purchaser may reasonably request to prepare such allocation. No Party shall take
any position (whether in audits, tax returns or otherwise) that is inconsistent
with such allocation unless required to do so by applicable law.
Section 1.6    Post-Closing Adjustment.




--------------------------------------------------------------------------------




(a)    No earlier than ninety (90) days after the Closing Date, Seller shall
prepare and deliver to Purchaser a statement of the Adjustment Amount (the
“Initial Post-Closing Adjustment Statement”), setting forth Seller’s calculation
of the Adjustment Amount together with reasonable supporting calculations and
detail.
(b)    Purchaser shall notify Seller in writing within thirty (30) days
following Purchaser’s receipt of the Initial Post-Closing Adjustment Statement
(the “Review Period”) if Purchaser objects to any matter set forth in the
Initial Post-Closing Adjustment Statement, which notice shall describe the basis
for such objection (the “Notice of Disagreement”); provided that Seller and
Purchaser shall be deemed to have agreed upon all items and amounts that are not
so disputed by Purchaser in the Notice of Disagreement. If no Notice of
Disagreement is received by Seller prior to the expiration of the Review Period,
then the Initial Post-Closing Adjustment Statement shall be deemed to have been
accepted by Purchaser and shall become final and binding upon the Parties in
accordance with Section 1.6(e).
(c)    During the thirty (30) days immediately following the delivery of a
Notice of Disagreement (the “Resolution Period”), Seller and Purchaser shall
seek in good faith to resolve any differences that they may have with respect to
the matters properly specified in the Notice of Disagreement.
(d)    Dispute Resolution.
(i)    If, at the end of the Resolution Period, Seller and Purchaser have been
unable to resolve any differences that they may have with respect to the matters
specified in the Notice of Disagreement, Seller and Purchaser shall submit all
matters that remain in dispute with respect to the Notice of Disagreement (along
with a copy of the Initial Post-Closing Adjustment Statement marked to indicate
those line items that are not in dispute) to PricewaterhouseCoopers LLP or, if
that firm declines to act as provided in this Section 1.6(d), another firm of
independent public accountants, selected promptly by and mutually reasonably
acceptable to Purchaser and Seller (the “Independent Accounting Firm”). The
Independent Accounting Firm shall be instructed to make, within thirty (30) days
after the expiration of the Resolution Period or, if applicable, the Independent
Accounting Firm’s selection pursuant to the preceding sentence, a final
determination in accordance with this Agreement, binding on the Parties, of the
appropriate amount of each of the line items in the Initial Post-Closing
Adjustment Statement which remain in dispute as indicated in the Notice of
Disagreement which Seller and Purchaser have submitted to the Independent
Accounting Firm, including any proceedings before or with the Independent
Accounting Firm, and to promptly notify the Parties in writing of its
determination. With respect to each amount in dispute, the Independent
Accounting Firm’s determination, if not in accordance with the position of
either Seller or Purchaser, shall not be in excess of the higher, nor less than
the lower, of the amounts advocated by Purchaser in the Notice of Disagreement
or by Seller in the Initial Post-Closing Adjustment Statement with respect to
such disputed amount.
(ii)    During the review by the Independent Accounting Firm, the Transaction
Entities will each provide the Independent Accounting Firm with such access to
their respective books, records, accountants, audit work papers and relevant
employees as may be reasonably required by the Independent Accounting Firm to
fulfill its obligations under this Section




--------------------------------------------------------------------------------




1.6; provided, however, that nothing contained in this Section 1.6 shall require
the any party to disclose any attorney-client privileged information to the
extent that disclosure thereof might result in the loss of attorney-client
privilege.
(iii)    All fees and expenses relating to the work, if any, to be performed by
the Independent Accounting Firm shall be an expense of the Company.
(e)    The statement of the Adjustment Amount that is final and binding on the
Parties, as determined either through agreement of the Seller and Purchaser
pursuant to Section 1.6(b) or Section 1.6(c) or through the action of the
Independent Accounting Firm pursuant to Section 1.6 (d), is referred to as the
“Final Post-Closing Adjustment Statement”, and the Adjustment Amount set forth
therein as the “Final Adjustment Amount”.
(f)    If the Final Adjustment Amount is a positive amount, then the Company
shall pay in cash to Seller (or one or more Affiliates designated by Seller, on
behalf of the Company) the Final Adjustment Amount. If the Final Adjustment
Amount is a negative amount, then Seller (or an Affiliate designated by Seller,
on behalf of Seller) shall pay in cash to the Company the Final Adjustment
Amount. Any such payment shall be made within five (5) Business Days after the
Final Post-Closing Adjustment Statement becomes final.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as expressly set forth in this Agreement, Seller hereby represents and
warrants to Purchaser, as of the date hereof, as follows:
Section 2.1    Organization.
(a)    Each Transaction Entity is a corporation or limited liability company
duly organized, validly existing and in good standing under the Laws of the
State in which it was formed. Each Transaction Entity has the requisite
corporate or limited liability company (as applicable) power and authority to
own or lease its assets and properties and to conduct its business as it is now
being conducted.
(b)    Each Transaction Entity is duly licensed or qualified and is in good
standing as a foreign entity in all jurisdictions in which it is required to be
so licensed or qualified, except where the failure to be so licensed or
qualified, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect.
Section 2.2    Due Authorization. Each Transaction Entity has all requisite
corporate or limited liability company (as applicable) authority and power to
execute and deliver each Transaction Document to which such Transaction Entity
is or will be a party and to consummate the Contemplated Transactions. The
execution, delivery and performance by each Transaction Entity of the applicable
Transaction Documents and the consummation of the Contemplated Transactions has
been duly and validly authorized by all necessary corporate or limited liability
company (as applicable) action on the part of each such Transaction Entity and
no other action




--------------------------------------------------------------------------------




on the part of any such Transaction Entity is necessary to authorize the
execution, delivery and performance of such Transaction Documents and to
consummate the Contemplated Transactions. Each Transaction Document to which a
Transaction Entity is or will be a party has been or will be duly and validly
executed and delivered by any such Transaction Entity, as applicable, and,
assuming the due authorization, execution and delivery by Purchaser or NSAM, as
applicable, constitutes, or will constitute when executed, a legal, valid and
binding obligation of each such Transaction Entity, as applicable, enforceable
against such Transaction Entity in accordance with its terms, subject to the
Enforceability Exceptions.
Section 2.3    No Conflicts. Except as set forth in Section 2.3 of the
disclosure schedule delivered to Purchaser concurrently with the execution of
this Agreement (the “Seller Disclosure Letter”), the execution and delivery by
each Transaction Entity of each Transaction Document to which such Transaction
Entity is or will be a party and the consummation of the Contemplated
Transactions do not and will not:
(a)    breach, violate, conflict with or result in a default under any provision
of, or constitute an event that, after notice or lapse of time or both, would
result in a breach, violation, conflict or default under, or accelerate the
performance required, in each case in any material respect, or result in the
termination of or give any Person the right to terminate, any Material Contract
to which any Transaction Entity is a party, or by which any Transaction
Entities’ assets are bound;
(b)    breach, violate, conflict with or result in a default in any material
respect under any provision of, or constitute an event that, after notice or
lapse of time or both, would result in a breach or violation of or conflict or
default in any material respect under any applicable Law or Order binding upon
or applicable to any Transaction Entity;
(c)    violate or conflict with any Organizational Documents of any Transaction
Entity; or
(d)    result in the creation or imposition of any Encumbrance, with or without
notice or lapse of time or both, on any Assets of any Transaction Entity.
Section 2.4    No Authorization or Consents Required. Assuming the accuracy and
completeness of the representations and warranties of Purchaser contained in the
Transaction Documents, except as set forth in Section 2.4 of the Seller
Disclosure Letter, no notice to or consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or other
Person is or will be required by (a) any Transaction Entity or (b) the Principal
with respect to any such Person’s execution or delivery of any Transaction
Document or the consummation of the Contemplated Transactions, in each case,
other than any consents, approvals, authorizations, designations, declarations
or filings that are not material.
(a)    Litigation. Except as set forth in Section 2.5(a) of the Seller
Disclosure Letter, there are no Actions pending or, to the Knowledge of Seller,
threatened in writing against any Transaction Entity or Principal before or by
any Governmental Authority. Neither Principal nor any Transaction Entity is
subject to any outstanding Order that prohibits or otherwise




--------------------------------------------------------------------------------




restricts the ability of any Transaction Entity to execute or deliver any
Transaction Document or consummate the Contemplated Transactions.
(b)    All of the Actions described on Section 2.5(b) of the Seller Disclosure
Letter are Actions for which Seller is either fully covered by insurance or
indemnified under Management Agreements in full.
Section 2.5    Title and Capitalization.
(a)    The authorized Equity Interests of the Company consist solely of
1,000,000 Common Units, the entirety of which are duly authorized, validly
issued and outstanding and free of any preemptive rights, and Seller is the sole
record and beneficial owner of all of the outstanding Equity Interests of the
Company. Seller has good and valid title to the Common Units, free and clear of
all Encumbrances. At the Closing, good and valid title to the Purchased Units
will transfer to Purchaser, free and clear of all Encumbrances other than those
arising from acts of Purchaser and its Affiliates. Except as set forth in the
Company Agreement, the Purchased Units are not subject to any Contract
restricting or otherwise relating to the voting, transfer, distribution or
disposition of such Common Units and no Person has the right to control, manage,
or vote on, or has any right to consent to or otherwise approve any decisions or
actions with respect to the Company. At the Closing, the Purchased Units will
represent, in the aggregate, 45% of the issued and outstanding Common Units.
Principal (i) has good and valid title to 90% of the Equity Interests of Seller,
free and clear of all Encumbrances, and (ii) Controls Seller.
(b)    Except as set forth in Section 2.6(a) or in the Company Agreement,
(i)    there are no other Equity Interests of the Company authorized, issued,
reserved for issuance or outstanding;
(ii)    there are no outstanding or authorized equity appreciation, phantom
equity, equity participation or similar rights with respect to the Equity
Interests of the Company;
(iii)    the Company has no authorized or outstanding bonds, debentures, notes
or other indebtedness, the holders of which have the right to vote (or are
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire securities having the right to vote) with the equity holders of the
Company on any matter;
(iv)    there are no Contracts to which the Company is a party or by which it is
bound to (A) repurchase, redeem or otherwise acquire any Equity Interests of, or
other equity or voting interest in, the Company, or (B) vote, transfer or
dispose of any Equity Interests of the Company; and
(v)    no Person has any right of first offer, right of first refusal,
preemptive right or similar right with respect to the Equity Interests of the
Company.




--------------------------------------------------------------------------------




Section 2.6    Subsidiaries.
(a)    Section 2.7(a)(i) of the Seller Disclosure Letter sets forth a true and
correct list of each Company Subsidiary. Except as set forth in Section
2.7(a)(ii) of the Seller Disclosure Letter, all of the Equity Interests of each
Company Subsidiary are held directly by the Company, or indirectly by the
Company through one or more wholly owned Company Subsidiaries, free and clear of
all Encumbrances and no Person has the right to control, manage, or vote on, or
has any right to consent to or otherwise approve any decisions or actions with
respect to any Company Subsidiary.
(b)    All of the issued and outstanding Equity Interests of each Company
Subsidiary are duly authorized, validly issued and free of any preemptive rights
with respect thereto. Seller has made available to Purchaser a true and complete
copy of the Organizational Documents (including all amendments thereto), each as
in effect on the date hereof, of each Company Subsidiary.
(c)    Except as set forth in Section 2.7(a)(i) or Section 2.7(a)(ii) of the
Seller Disclosure Letter, there are no Equity Interests authorized, issued,
reserved for issuance or outstanding, with respect to any Company Subsidiary.
There are no outstanding or authorized equity appreciation, phantom equity,
profit participation or similar rights with respect to the Equity Interests of
any Company Subsidiary.
(d)    No Company Subsidiary has any authorized or outstanding bonds,
debentures, notes or other indebtedness the holders of which have the right to
vote (or are convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire securities having the right to vote) with the members
or shareholders of such Company Subsidiary on any matter.
(e)    There are no Contracts to which any Company Entity or Principal is a
party or by which any of them is bound to (i) repurchase, redeem or otherwise
acquire any Equity Interests of any Company Subsidiary, (ii) vote or dispose of
any Equity Interests of any Company Subsidiary. No Person has any right of first
offer, right of first refusal, preemptive right or similar right in connection
with any future offer, sale or issuance of equity securities of any Company
Subsidiary.
Section 2.7    Joint Ventures. Except as set forth in Section 2.8 of the Seller
Disclosure Letter, (a) no Transaction Entity directly or indirectly owns,
Controls or has any investment or other ownership interest (including ownership
of any Equity Interests) in any corporation, partnership, joint venture,
business trust or other Person (other than a Company Entity); (b) no Transaction
Entity has agreed, contingently or otherwise, to share any profits, revenues,
losses, costs or liabilities with, or to guaranty the obligations of, any Person
(other than the Company or a Company Entity); and (c) as of the date hereof, no
Transaction Entity is obligated to make any investment in or capital
contribution to any Person (other than a Company Entity).
Section 2.8    Financial Statements.
(a)    Section 2.9(a) of the Seller Disclosure Letter sets forth a copy of (i)
Seller’s unaudited consolidated balance sheet (the “Latest Balance Sheet”) as of
September 30, 2014 and the related statements of income, equity, comprehensive
income (loss) and cash flows for the 9-month period then ended (together with
the Latest Balance Sheet, the “2014 Interim Financial Statements”), (ii)




--------------------------------------------------------------------------------




Seller’s unaudited consolidated balance sheet (the “2013 Interim Third Quarter
Balance Sheet”) as of September 30, 2013 and the related statements of income,
equity, comprehensive income (loss) and cash flows for the 9-month period then
ended (together with the 2013 Interim Third Quarter Balance Sheet, the “2013
Interim Financial Statements”; and together with the 2014 Interim Financial
Statements, the “Interim Financial Statements”), and (iii) Seller’s unaudited
consolidated balance sheets (the “Unaudited Balance Sheet”) and statements of
income, equity, comprehensive income (loss) and cash flows for the fiscal years
ended December 31, 2011, December 31, 2012 and December 31, 2013 (together with
the Unaudited Balance Sheet, the “Unaudited Financial Statements”). The
Unaudited Financial Statements and the Interim Financial Statements,
collectively, are hereinafter referred to as the “Financial Statements.”
(b)    The Financial Statements have been prepared in accordance with GAAP,
consistently applied throughout the periods indicated (except as noted therein),
and present fairly in all material respects the consolidated financial condition
and results of operations of the Company Entities as of the dates thereof and
for the periods referred to therein, subject however, to (x) the absence of
footnote disclosures and (y) in the case of the Interim Financial Statements,
changes resulting from normal year-end adjustments that are not, in the
aggregate, material. Except as set forth in the Financial Statements, no Company
Entity maintained any “off-balance-sheet arrangement” within the meaning of Item
303 of Regulation S-K of the SEC during the periods indicated.
(c)    The accounting controls of each Company Entity have been and are
sufficient to provide reasonable assurances that, in all material respects, all
transactions are recorded as necessary to maintain proper accountability for
such items.
Section 2.9    No Undisclosed Liabilities. None of the Company Entities have any
Liabilities other than (a) Liabilities disclosed in Section 2.10 of the Seller
Disclosure Letter, (b) Liabilities disclosed in the Financial Statements,
including the notes thereto, (c) Liabilities incurred in the ordinary course of
business after the date of the Unaudited Balance Sheet, (d) Liabilities created
by this Agreement or any other Transaction Document and (e) Liabilities that,
individually or in the aggregate, are not, and would not reasonably be expected
to be, material to the Business of the Company Entities taken as a whole.
Section 2.10    Absence of Certain Developments. Except as permitted or
contemplated by this Agreement or any Transaction Document or as set forth in
Section 2.11 of the Seller Disclosure Letter, since the date of the most recent
Unaudited Balance Sheet, each Transaction Entity has conducted its business in
the ordinary course of business in all material respects. Since the date of the
most recent Unaudited Balance Sheet through the date hereof, there has not been
any Material Adverse Effect.
Section 2.11    Compliance with Laws. Except as set forth in Section 2.12(a) of
the Seller Disclosure Letter, each Transaction Entity is in compliance in all
material respects with all Laws and Orders to which such Person is subject. To
the Knowledge of Seller, except as set forth in Section 2.12(b) of the Seller
Disclosure Letter, there is no investigation by any Governmental Authority
pending or threatened in writing against any Transaction Entity or Principal
involving a violation of any Law or Order. Except as set forth in Section
2.12(c) of the Seller Disclosure Letter, no Transaction Entity has received
written notice from any Governmental Authority or any other




--------------------------------------------------------------------------------




Person within the prior twelve (12) months that such Person is not in compliance
with any applicable Law or Order. To the Knowledge of Seller, except as set
forth in Section 2.12 of the Seller Disclosure Letter, the Contemplated
Transaction shall not result in non-compliance with any Laws or Orders
applicable to each Transaction Entity.
Section 2.12    Material Contracts.
(a)    Section 2.13 of the Seller Disclosure Letter contains a true and correct
list of each Material Contract to which a Company Entity is a party.
(b)    Prior to the date hereof, Seller has made available to Purchaser a true
and correct copy of each written Material Contract. No Company Entity is party
to, or otherwise bound by, any material oral Contract.
(c)    Each Material Contract is a valid and binding obligation of each Company
Entity that is a party thereto, is in full force and effect and is enforceable
against such Company Entity, and, to the Knowledge of Seller, the other Persons
a party thereto, in each case subject to the Enforceability Exceptions. No
Company Entity that is a party to any Material Contract or, to the Knowledge of
Seller, any other Person a party thereto is in material breach, violation or
default under any Material Contract and no event has occurred that, with notice
or lapse of time or both, would constitute such a material breach, violation or
default by any Company Entity a party thereto, or, to the Knowledge of Seller,
any other Person a party thereto.
(d)    Except as set forth in Section 2.13(d) of the Seller Disclosure Letter,
none of Seller, Principal or any of their Affiliates (other than the Company
Entities) is a party to any Management Agreement and/or has any right to
directly or indirectly receive any Management Fees.
Section 2.13    Indebtedness. Section 2.14 of the Seller Disclosure Letter sets
forth a true and correct list of all Indebtedness, if any, of each Company
Entity, and the borrower, the original lender and the current holder (if
different) as of immediately prior to the date hereof.
Section 2.14    Real Property. Other than as set forth in Section 2.15(a) of the
Seller Disclosure Letter, no Transaction Entity owns, and none of them have ever
directly owned, any real property. Section 2.15(b) of the Seller Disclosure
Letter sets forth a true and correct list of all leasing, sublease or license
Contracts under which any Transaction Entity uses or occupies real property
(including all modifications, amendments, renewals, extensions, guaranties and
supplements relating to each such Contract) (each, a “Lease” and, collectively,
the “Leases”) and a description of the real property demised under each of the
Leases (each, a “Leased Property” and, collectively, the “Leased Properties”).
Prior to the date hereof, Seller has made available to Purchaser a true and
correct copy of each Lease. Each Lease is a valid and binding obligation of each
Company Entity that is party to such Lease, is in full force and effect and is
enforceable against any such Company Entity, and, to the Knowledge of Seller,
the other Persons party thereto, in each case subject to the Enforceability
Exceptions. No Company Entity party to any Lease or, to the Knowledge of Seller,
any other Person party thereto is in material breach, violation or default under
any such Lease and no event has occurred that, with notice or lapse of time or
both, would constitute such a material breach, violation




--------------------------------------------------------------------------------




or default by any such Company Entity party thereto, or, to the Knowledge of
Seller, any other Person party thereto. Each Company Entity that is party to a
Lease has good and valid leasehold title to the Leased Property subject to any
such Lease, subject only to the terms and conditions of the applicable Lease.
Except as set forth in Section 2.15(b) of the Seller Disclosure Letter, no
Company Entity has leased or otherwise granted to any Person the right to use or
occupy any Leased Property or any portion thereof. No Company Entity holds or is
obligated under, or is a party to, any option, right of first refusal or other
contractual right to purchase, acquire or dispose of any Leased Property or any
portion thereof or interest therein.
Section 2.15    Title to Assets.
(a)    Immediately prior to and following the Restructuring Transactions, Seller
will not own any material Assets other than the Equity Interests of the Company,
and Seller will not be engaged in any material business activity other than
owning the Equity Interests of the Company.
(b)    Except as set forth in Section 2.16(b) of the Seller Disclosure Letter,
or for Assets disposed of in the ordinary course of business since the date of
the most recent Unaudited Balance Sheet, the Company Entities have good and
marketable title to all of the Assets owned by them as of the date of such
Unaudited Balance Sheet (the “Company Property”) that are material to the
operation of the Business of the Company.
(c)    Except as set forth in Section 2.16(c) of the Seller Disclosure Letter,
no Transaction Entity has transferred its right to receive any fees payable to a
Transaction Entity pursuant to a Management Agreement.


Section 2.16    Intellectual Property.
(a)    All Intellectual Property used in the operation of the Business of any
Company Entity (the “Company Intellectual Property”) is either owned by a
Company Entity (the “Owned Intellectual Property”) or is used by the appropriate
Company Entity pursuant to a valid license Contract (the “Licensed Intellectual
Property”). Each Transaction Entity has taken all commercially reasonable
actions to maintain and protect each item of Owned Intellectual Property.
(b)    Section 2.17(b) of the Seller Disclosure Letter sets forth a true and
correct list of (i) all Owned Intellectual Property that is registered, issued
or the subject of a pending application, and (ii) all material unregistered
trademarks in the Owned Intellectual Property. All of the registrations,
issuances and applications set forth on Section 2.17(b) of the Seller Disclosure
Letter are valid, in full force and effect and have not expired or been
cancelled, abandoned or otherwise terminated. The Company owns and possesses
exclusive right, title and interest in and to the Owned Intellectual Property
free and clear of all Encumbrances.
(c)    The conduct of the Business of each Transaction Entity has not, to the
Knowledge of Seller, infringed or otherwise violated any Intellectual Property
or other proprietary rights of any other Person, and there is no Action pending
or, to the Knowledge of Seller,




--------------------------------------------------------------------------------




threatened alleging any such infringement or violation or challenging any
Transaction Entities’ respective rights in or to any Owned Intellectual Property
and, to the Knowledge of Seller, there is no existing fact or circumstance that
would be reasonably expected to give rise to any such Action. To the Knowledge
of Seller, no Person is infringing or otherwise violating any Owned Intellectual
Property.
(d)    The Company Intellectual Property is sufficient for the Company to carry
on the Business of each Company Entity from and after the Closing Date in the
same manner carried on by the Company Entity prior to the Closing, consistent
with the past practice of such Company Entity with respect to its Business.
(e)    As necessary, each Transaction Entity has taken commercially reasonable
actions to protect the confidentiality, integrity and security of its software,
databases, systems, networks and internet web sites and all information stored
or contained therein or transmitted thereby from potential unauthorized use,
access, interruption or modification by any Person. To the Knowledge of Seller,
all software material to the Business of each Transaction Entity (i) performs in
material conformance with its documentation, (ii) is free from any material
software defect, and (iii) does not contain any virus, software routine or
hardware component designed to permit unauthorized access or to disable or
otherwise harm any computer, systems or software, or any software routine
designed to disable a computer program automatically with the passage of time or
under the positive control of a Person other than an authorized licensee or
owner of the software.
(f)    Each Transaction Entity has been and is in material compliance with all
applicable Laws regarding the collection, use and protection of Personal Data.
Each Transaction Entity has implemented commercially reasonable security
measures to protect the Personal Data they receive and store in their respective
computer systems from illegal or improper use by any Person.
Section 2.17    Employees. Section 2.18 of the Seller Disclosure Letter sets
forth a true and correct list setting forth the name, position, and salary or
wage rate.
Section 2.18    Labor Matters.
(a)    Except as set forth in Section 2.19(a) of the Seller Disclosure Letter,
each Transaction Entity is and has been in compliance with all applicable Laws
relating to the employment of labor, including all applicable Laws relating to
wages, hours, collective bargaining, employment discrimination, civil rights,
safety and health, workers’ compensation, employment of minors, insurance or pay
equity, classification of employees, and the collection and payment of
withholding, and social security Taxes. In all material respects, each
Transaction Entity has met all requirements under Law relating to the employment
of foreign citizens, including all requirements of I-9, and to the Knowledge of
Seller, no Transaction Entity currently employs, or has ever employed, any
Person who was not permitted to work in the jurisdiction in which such Person
was employed. Except as set forth in Section 2.19(a) of the Seller Disclosure
Letter, no employee of any Transaction Entity has since January 1, 2014, brought
or, to the Knowledge of Seller, threatened to bring a claim for: (i) unlawful
conduct relating to his or her employment, including but not limited to
discrimination




--------------------------------------------------------------------------------




or harassment; or (ii) unpaid compensation, reimbursements or employee benefits,
including overtime amounts.
(b)    Except as set forth in Section 2.19(b) of the Seller Disclosure Letter,
no employee of any Transaction Entity is covered by a collective bargaining or
any other labor-related Contract with any labor union or labor organization. No
Transaction Entity is the subject of, and, to the Knowledge of Seller, there is
not threatened, any Action reasonably likely to give rise to a material
Liability asserting that any Transaction Entity has committed an unfair labor
practice, nor is there pending or, to the Knowledge of Seller, threatened, nor
has there been in the past three years, any organized effort or demand for
recognition or certification or attempt to organize employees of any Transaction
Entity by any labor organization.
(c)    No current employee of any Transaction Entity has given written notice to
any Transaction Entity that any such employee intends to terminate employment
with any Transaction Entity. To the Knowledge of Seller, no current or former
employee of any Transaction Entity is in violation in any material respect of
any term of any employment contract, non-disclosure agreement or noncompetition
agreement with any Transaction Entity, except as set forth in Section 2.19 of
the Seller Disclosure Letter.
(d)    No Transaction Entity has incurred any Liability under the Worker
Adjustment and Retraining Notification Act or any similar Law that remains
unsatisfied.
Section 2.19    Employee Benefit Plans.
(a)    Except for the Multiemployer Plans set forth in Section 2.20 of the
Seller Disclosure Letter, none of the Transaction Entities nor any of their
ERISA Affiliates have established or participate in a Multiemployer Plan or a
Guaranteed Pension Plan.
(b)    None of the Transaction Entities is an employee benefit plan subject to
Part 4, Subtitle B of Title I of ERISA, an individual retirement account or
other plan subject to Section 4975 of the Code, or, an entity whose underlying
assets constitute or will constitute “plan assets” of any such employee benefit
plan within the meaning of 29 C.F.R. Section 2510.3 101.
(c)    With respect to each Multiemployer Plan set forth in Section 2.20 of the
Seller Disclosure Letter:
(i)    No Transaction Entities or any of their ERISA Affiliates have incurred or
would be reasonably expected to incur any material liability to, or on account
of, a Multiemployer Plan as a result of a violation of Section 515 of ERISA or
pursuant to Section 4201, 4204 or 4212(c) of ERISA.
(ii)    There is no litigation, arbitration, administrative proceeding or claim
pending or (to the Knowledge of Seller) threatened against or with respect to
any Multiemployer Plan (other than routine claims for benefits) which has or, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.




--------------------------------------------------------------------------------




(iii)    Each Transaction Entity and each ERISA Affiliate has made all material
contributions to each Multiemployer Plan required by law within the applicable
time limits prescribed by law, the terms of that plan and any contract or
agreement requiring contributions to that plan.
(iv)    Other than for PBGC premiums or plan contributions due but not
delinquent, (A) no Transaction Entities or any of their ERISA Affiliates have
incurred any material liability to the PBGC which has not been satisfied in full
and (B) no events have occurred that could reasonably be expected to cause a
Transaction Entity or any of their ERISA Affiliates to incur any material
liability to the PBGC.
(v)    No ERISA Event has occurred which has or would reasonably be expected to
have a Material Adverse Effect.
Section 2.20    Transactions with Affiliates.
(a)    Except as set forth in Section 2.21(a) of the Seller Disclosure Letter,
none of (x) the Principal, his Family Members or any of their respective
Affiliates or (y) any officer, director, manager or Affiliate (excluding any
Company Subsidiary) of any Company Entity is a party to, or the beneficiary of,
any Contract with any Company Entity, or has any interest in any Asset used by
any Company Entity. Seller has made available to Purchaser true and correct
copies of all Contracts related to any Affiliate Transaction.
(b)    Except as set forth in Section 2.21(b) of the Seller Disclosure Letter,
none of the Company Entities has any obligation or liability (including any
obligation to make any payment) to the Principal, his Family Members or any of
their respective Affiliates.
Section 2.21    Environmental Matters. Except as set forth in Section 2.22 of
the Seller Disclosure Letter, to the Knowledge of Seller, no Transaction Entity
has any material Liability under any Environmental Laws or third-party agreement
to remediate, clean up or take any other action with respect to or arising from
any property or assets now or in the past owned or operated by any Transaction
Entity, and there are no Hazardous Substances in quantities greater than allowed
under any Environmental Laws at any property or assets presently owned or
previously owned by any Transaction Entity.
Section 2.22    Tax Matters
(a)    Each Company Subsidiary is disregarded as an entity separate from its
owner within the meaning of Treasury Regulation Section 301.7701-3.
(b)    No Company Entity has ever been treated as a C corporation for U.S.
federal income tax purposes.
(c)    No Company Subsidiary has any potential liability for any Tax under Code
Section 1374.




--------------------------------------------------------------------------------




(d)    Each Transaction Entity has filed all material Tax Returns that each was
required to file under applicable laws and regulations. All such Tax Returns
were true and correct in all material respects and were prepared in substantial
compliance with all applicable Laws. All Taxes due and owing by any Transaction
Entity (whether or not shown on any Tax Return) have been paid. No Transaction
Entity currently is the beneficiary of any extension of time within which to
file any Tax Return, other than a proper and timely extension to file. No claim
has ever been made by any Governmental Authority in a jurisdiction where a
Transaction Entity does not file Tax Returns that any Transaction Entity is or
may be subject to taxation by that jurisdiction. There are no Encumbrances for
Taxes (other than Taxes not yet due and payable) upon any of the assets of any
Transaction Entity.
(e)    Each Transaction Entity has withheld and paid all material Taxes required
to have been withheld and paid in connection with any amounts paid or owing to
any employee, independent contractor, creditor, equity holder, or other third
party.
(f)    None of Seller or Principal expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed. No
Governmental Authority has given written notice of an intention to assert a
deficiency for any Taxes against any Transaction Entity. No federal, state,
local, or non-U.S. tax audits or administrative or judicial Tax proceedings are,
to the Knowledge of Seller or Principal, pending or being conducted with respect
to any Transaction Entity. Except as set forth in Section 2.23(f) of the Seller
Disclosure Letter, no Transaction Entity has received from any federal, state,
local, or non-U.S. Governmental Authority (including jurisdictions where any
Transaction Entity has not filed Tax Returns) any (i) written notice indicating
an intent to open an audit or other review, (ii) request for information related
to Tax matters, or (iii) notice of deficiency or proposed adjustment for any
amount of Tax proposed, asserted, or assessed by any taxing authority against
any Transaction Entity, or any direct or indirect owner of any of them. Seller
has delivered to Purchaser true and correct copies of all federal income Tax
Returns for Tax years for which the statute of limitations has not yet expired,
examination reports, and statements of deficiencies assessed against or agreed
to by any Transaction Entity filed or received as of the date hereof or to be
filed within thirty (30) days of the date hereof.
(g)    No Transaction Entity has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
(h)    No Transaction Entity received any letter ruling from the IRS (or any
comparable ruling from any other taxing authority).
(i)    Seller’s beneficial owners are not investing in the Company through the
Seller for the principal purpose of permitting the Company to satisfy the
100-partner limitation set forth in Treasury Regulations Section 1.7704-1(h)
(regarding the private placement safe harbor from treatment as a publicly traded
partnership).
Section 2.23    Insurance. Section 2.24 of the Seller Disclosure Letter sets
forth a true and correct list of all insurance policies and binders maintained
by any Transaction Entity and the Transaction Entity that maintains any such
insurance policies and binders. All such insurance policies and binders are
valid, binding and in full force and effect and have terms and conditions,




--------------------------------------------------------------------------------




including amounts and scope of coverage, that are customary for companies in the
same or similar lines of business and of similar size and financial condition.
No Transaction Entity has received any notice of cancellation or non-renewal of
any such policies or binders nor, to the Knowledge of Seller, is the termination
of any such policies or binders threatened. There is no material action pending
under any of such policies or binders as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or binders. Seller has
made available to Purchaser loss-runs for the last three years in respect of
each Transaction Entity.
Section 2.24    Licenses. Except as set forth in Section 2.25 of the Seller
Disclosure Letter, each Company Entity owns, holds, possesses or lawfully uses
all of the material Licenses necessary to conduct its Business as currently
conducted (the “Company Licenses”). Each Company License is valid and in full
force and effect. The Contemplated Transactions would not, and there are no
Actions pending or, to the Knowledge of Seller, threatened in writing that
would, reasonably be expected to result in the termination, revocation,
suspension or restriction of any Company License or the imposition of any fine,
penalty or other sanction or Liability for violation of any Law or Order
relating to any Company License.
Section 2.25    Brokers. Except for the fees, costs and expenses set forth in
Section 2.26 of the Seller Disclosure Letter, there are no claims for brokerage
fees, costs and expenses, commissions, finders’ fees, costs and expenses,
financial advisory fees, costs and expenses or similar compensation in
connection with the Contemplated Transactions based on any Contract made by or
on behalf of any Company Entity.
Section 2.26    Accounts Receivable. All of the outstanding accounts receivable
shown on the 2014 Interim Financial Statements have been valued in accordance
with GAAP and represent, as of the date thereof, accounts receivable arising
from sales actually made or services actually performed. All of the outstanding
accounts receivable deemed uncollectible as of the date of the 2014 Interim
Financial Statements have been reserved against on the 2014 Interim Financial
Statements in accordance with GAAP. The accounts receivable created since the
date of the Latest Balance Sheet have been created in the ordinary course of
business. Since the date of the Latest Balance Sheet, no Transaction Entity has
canceled, or agreed to cancel, in whole or in part, any accounts receivable
except in the ordinary course of business.
Section 2.27    Criminal Actions; Bankruptcy. In the last ten years, neither the
Principal nor any Transaction Entity has (a) been convicted of, or pleaded
guilty or nolo contendere to, a criminal violation or is the subject of a
criminal proceeding which is presently pending (excluding traffic violations and
other misdemeanor offenses); or (b) been the subject of any Order permanently or
temporarily enjoining Principal or any Transaction Entity from (i) acting as an
investment advisor, underwriter, broker or dealer in securities; (ii) acting as
a director, officer or an otherwise affiliated person of any investment company,
bank, savings and loan association or insurance company; (iii) engaging in any
type of business practice; or (iv) engaging in any activity in connection with
the purchase or sale of any security or commodity. No petition under Bankruptcy
Laws has been filed relating to, or a receiver, fiscal agent or similar officer
appointed by a court for, the Principal or any Company Entity.




--------------------------------------------------------------------------------




Section 2.28    Restructuring Transactions.
(a)    The Transaction Entities have completed the Restructuring Transactions,
which include the transactions described in Section 2.29(a) of the Seller
Disclosure Letter, and all of the transactions contemplated by the Restructuring
Documents have been consummated, in accordance with the terms and conditions of
the Restructuring Documents.
(b)     Each party to a Restructuring Document has, to the extent applicable,
been duly formed and organized and has full power and authority to execute,
deliver and perform all of its obligations under such Restructuring Document,
and each such party has duly executed and delivered such Restructuring Document.
(c)    Each Restructuring Document (i) has been duly authorized, executed and
delivered, (ii) is a legal, valid and binding obligation of each party to such
Restructuring Document, and (iii) is enforceable against each party to such
Restructuring Document in accordance with its terms, subject to the
Enforceability Exceptions.
(d)    Except as set forth in Section 2.29 of the Seller Disclosure Letter, no
notice to or consent, approval or authorization of, or designation, declaration
or filing with, any Governmental Authority or other Person is or will be
required by any party to the Restructuring Documents with respect to any such
Person’s execution or delivery of any Restructuring Document, in each case,
other than any consents, approvals, authorizations, designations, declarations
or filings that are not material.
(e)    Except as set forth in Section 2.29 of the Seller Disclosure Letter, the
execution and delivery by each party to the Restructuring Documents of the
Restructuring Document to which it is party do not and will not:
(i)    breach, violate, conflict with or result in a default under any provision
of, or constitute an event that, after notice or lapse of time or both, would
result in a breach, violation, conflict or default under, or accelerate the
performance required, in each case in any material respect, or result in the
termination of or give any Person the right to terminate, any Material Contract
to which any Transaction Entity is a party, or by which any Transaction
Entities’ assets are bound;
(ii)    breach, violate, conflict with or result in a default in any material
respect under any provision of, or constitute an event that, after notice or
lapse of time or both, would result in a breach or violation of or conflict or
default in any material respect under any applicable Law or Order binding upon
or applicable to any party to the Restructuring Documents or any Transaction
Entity;
(iii)    to the extent applicable, violate or conflict with any Organizational
Documents of any party to the Restructuring Documents or any Transaction Entity;
or
(iv)    result in the creation or imposition of any Encumbrance, with or without
notice or lapse of time or both, on any Assets of any Transaction Entity.




--------------------------------------------------------------------------------




(f)    There is no current or pending (or, to the Knowledge of Seller,
threatened) claim, demand, suit, proceeding, arbitration or investigation at law
or in equity by any Governmental Authority or any other Person against any party
to the Restructuring Documents that could adversely affect the transactions
contemplated by the Restructuring Documents in any material respect, and there
is no judgment, order, writ, decree, injunction or settlement binding on any
party to the Restructuring Documents or any of its Assets that could adversely
affect the transactions contemplated by the Restructuring Documents in any
material respect.
(g)    To the Knowledge of Seller, except as set forth in Section 2.29 of the
Seller Disclosure Letter, the transactions contemplated by the Restructuring
Documents shall not result in non-compliance with any Laws or Orders applicable
to each party to the Restructuring Documents and each Transaction Entity.
(h)    On the Effective Date, Seller will contribute (or cause to be
contributed) $1,100,000 in cash to the Company.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Except as expressly set forth in this Agreement, Purchaser represents and
warrants to Seller as of the Closing as follows:
Section 3.1    Organization. The Purchaser has been duly formed and is validly
existing and in good standing under the Laws of its jurisdiction of
organization. The Purchaser has the requisite limited liability company power
and authority to own, operate or lease its properties and to conduct its
business as it is now being conducted. The Purchaser is duly licensed or
qualified and in good standing as a foreign corporation in all jurisdictions in
which it is required to be so licensed or qualified, except where failure to be
so licensed or qualified, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect on the Purchaser.
Section 3.2    Due Authorization. The Purchaser has all requisite limited
liability company power and authority to execute and deliver each Transaction
Document to which it is or will be a party and to consummate the Contemplated
Transactions. The execution and delivery by Purchaser of each Transaction
Document to which it is or will be a party and the consummation of the
Contemplated Transactions has been duly and validly authorized and approved, and
no other proceeding, consent or authorization on the part of Purchaser is
necessary to authorize any Transaction Document to which it is or will be a
party or the Contemplated Transactions. Each Transaction Document to which
Purchaser is a party has been duly and validly executed and delivered by
Purchaser, as the case may be, and, assuming the due authorization, execution
and delivery by Seller, when executed, constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to the Enforceability Exceptions.
Section 3.3    No Conflict. The execution and delivery by Purchaser of each
Transaction Document to which it is a party and the consummation of the
Contemplated Transactions do not and will not, in each case, in any respect
reasonably expected to be material to Purchaser:




--------------------------------------------------------------------------------




(a)     breach, violate, conflict with or result in a default under any
provision of, or constitute an event that, after notice or lapse of time or
both, would result in a breach or violation of or conflict or default under, or
accelerate the performance required, or result in the termination of or give any
Person the right to terminate, any material Contract to which Purchaser is a
party or by which any of Purchaser’s material Assets are bound;
(b)    breach, violate, conflict with or result in a default under, any
provision of, or constitute an event that, after notice or lapse of time or
both, would result in a breach or violation of, or conflict or default under,
any applicable material Law or Order binding upon or applicable to Purchaser;
(c)    violate or conflict with the Organizational Documents of Purchaser; or
(d)    result in the creation or imposition of any material Encumbrance, with or
without notice or lapse of time or both, on any Assets of Purchaser.
Section 3.4    No Authorization or Consents Required. Assuming the accuracy and
completeness of the representations and warranties of Seller contained in the
Transaction Documents, no notice to or consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or other
Person is or will be required by Purchaser with respect to the execution or
delivery of any Transaction Document to which it is or will be a party or the
consummation of the Contemplated Transactions, other than any consents,
approvals, authorizations, designations, declarations or filings of which the
failure to make or obtain would not, individually or in the aggregate,
reasonably be expected to be material to the Purchaser.
Section 3.5    Litigation. There are no Actions pending or, to the Knowledge of
Purchaser, threatened in writing before or by any Governmental Authority or any
other Person against Purchaser that would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Purchaser to enter into and perform its obligations under any Transaction
Document to which it is or will be a party or have a material adverse effect on
Purchaser.
Section 3.6    Brokers. Except for the fees, costs and expenses set forth in
Section 3.6 of the Seller Disclosure Letter, which will be paid by Purchaser
prior to or at the Closing, there are no claims for brokerage fees, costs and
expenses, commissions, finders’ fees, costs and expenses, financial advisory
fees, costs and expenses or similar compensation in connection with the
Contemplated Transactions based on any Contract made by or on behalf of
Purchaser or any of its Affiliates.
Section 3.7    Acquisition of Purchased Units for Investment. Purchaser is an
“accredited investor” within the meaning of Regulation D promulgated under the
Exchange Act. Purchaser has such knowledge and experience in financial and
business matters, and is capable of evaluating the merits and risks of its
purchase of the Purchased Units. Purchaser confirms that it has made an
independent investigation, analysis and evaluation of the Transaction Entities
and their respective properties, assets, business, financial condition,
prospects, documents, information and records as it deems necessary and
appropriate. Purchaser is acquiring the Purchased Units for investment and not
with a view toward or for sale in connection with any distribution thereof, or
with any present




--------------------------------------------------------------------------------




intention of distributing or selling the Purchased Units. Purchaser acknowledges
that the Purchased Units have not been registered under the Exchange Act or any
state securities Laws, and agrees that the Purchased Units may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Exchange Act, except pursuant to Rule 144
promulgated under the Exchange Act (or any successor rule) or pursuant to
another available exemption from, or in a transaction not subject to, the
registration requirements of the Exchange Act.
Section 3.8    Access. Purchaser is an informed and sophisticated purchaser that
is experienced in the valuation and purchase of stock, property and assets such
as the Purchased Units as contemplated by the Transaction Documents. Purchaser
has had the opportunity to review the assets, books, records and Contracts of
the businesses of the Transaction Entities and has had the opportunity to meet
with officers and other representatives of the Transaction Entities for the
purpose of investigating and obtaining information regarding the Transaction
Entities’ operation of their respective businesses and its financial and legal
affairs in order to enable Purchaser to make an informed and intelligent
decision with respect to the execution, delivery and performance of the
Transaction Documents and the consummation of the Contemplated Transactions.
ARTICLE IV
TAX MATTERS


Section 4.1    Tax Indemnification.
(a)    Seller shall indemnify the Purchaser Indemnified Parties and hold them
harmless from and against any loss, claim, liability, expense, or other damage
attributable to (i) all Taxes (or the non-payment thereof) of any Company Entity
for all taxable periods ending on or before the Closing Date and the portion
through the end of the Closing Date for any taxable period that includes (but
does not end on) the Closing Date (‘‘Pre-Closing Tax Period’’), (ii) all Taxes
of any member of an affiliated, consolidated, combined or unitary group of which
any Company Entity (or any predecessor of any of the foregoing) is or was a
member on or prior to the Closing Date, and (iii) any and all Taxes of any
person (other than any Company Entity) imposed on any Company Entity as a
transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
Closing.
(b)    In the case of any taxable period that includes (but does not end on) the
Closing Date (a ‘‘Straddle Period’’), the amount of any Taxes based on or
measured by income, receipts, or payroll of any Company Entity for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
taxable period of any partnership or other pass-through entity in which any
Company Entity holds a beneficial interest shall be deemed to terminate at such
time) and the amount of other Taxes of any Company Entity for a Straddle Period
that relates to the Pre-Closing Tax Period shall be deemed to be the amount of
such Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period.
(c)    For the avoidance of doubt, any and all obligations of Seller to
indemnify Purchaser Indemnified Parties pursuant to this Article IV shall (A)
not be subject to the Threshold




--------------------------------------------------------------------------------




Amount but instead shall be recoverable from “dollar one” at the time of any
such Loss, (B) shall not be subject to the Initial Cap or Additional Cap and (C)
shall survive indefinitely.
ARTICLE V
INDEMNIFICATION AND REMEDIES
Section 5.1    Survival. The representations and warranties contained in this
Agreement shall survive the Closing and shall terminate and cease to be in full
force and effect as of March 15, 2016 (the “Release Date”); provided, however,
that (a) Purchaser Fundamental Representations and Seller Fundamental
Representations shall survive until six (6) years following the Closing Date,
and (b) any covenant contained in this Agreement requiring performance after the
Closing shall survive in accordance with its terms (the Release Date or such
other date described above, as applicable, the “Expiration Date”). Further, (i)
Seller’s indemnification obligation pursuant to Section 5.2(d) shall terminate
and cease to be in effect as of the Release Date and (ii) Seller’s
indemnification obligation pursuant to Section 5.2(d) shall terminate and cease
to be in effect the sixth anniversary of the Closing Date. Notwithstanding the
preceding sentence of this Section 5.1, if an Indemnified Party delivers written
notice to an Indemnifying Party of a claim for indemnification prior to the
applicable Expiration Date in accordance with the provisions of Section 5.5,
such claim shall survive until finally resolved or judicially determined.
Section 5.2    Indemnification by Seller. Subject to the terms of this Article
V, from and after the Closing Date, Seller shall indemnify and hold harmless
Purchaser Indemnified Parties from and against any and all Losses sustained or
incurred by Purchaser Indemnified Parties arising out of or by reason of any of
the following:
(a)    any breach of any Seller Representation (other than any Seller
Fundamental Representation), as of the date hereof (or, if any such
representation or warranty is expressly made as of a specific date, as of such
specific date), made by Seller in this Agreement;
(b)    any breach of any Seller Fundamental Representation, as of the date
hereof (or, if any such representation or warranty is expressly made as of a
specific date, as of such specific date), made by a Seller in this Agreement;
(c)    any breach or default in performance by Seller or the Company of any of
their covenants or obligations contained in this Agreement;
(d)    any of the items, matters, circumstances or events described on Section
5.2(d) of the Seller Disclosure Letter; and
(e)    any of the items, matters, circumstances or events described on Section
5.2(e) of the Seller Disclosure Letter.
Section 5.3    Indemnification by Purchaser. Subject to the terms of this
Article V, from and after the Closing Date, Purchaser shall indemnify and hold
harmless Seller Indemnified Parties from and against any and all Losses
sustained or incurred by Seller Indemnified Parties arising out of or by reason
of any of the following:




--------------------------------------------------------------------------------




(a)    any breach of any Purchaser Representation (other than any Purchaser
Fundamental Representation), as of the date hereof (or, if any such
representation or warranty is expressly made as of a specific date, as of such
specific date), made by Purchaser in this Agreement;
(b)    any breach of any Purchaser Fundamental Representation, as of the date
hereof (or, if any such representation or warranty is expressly made as of a
specific date, as of such specific date), made by Purchaser in this Agreement;
or
(c)    any breach or default in performance by Purchaser of any of its covenants
or obligations contained in this Agreement.
Section 5.4    Limitations.
(a)    Notwithstanding any other provision of this Agreement:
(i)    Subject to clauses (ii), (iii) and (iv) of this Section 5.4(a), Seller
shall not have any obligation to indemnify any Purchaser Indemnified Party for
any Losses pursuant to any claim under Section 5.2(a) and Section 5.2(d) unless
and until the aggregate amount of all Losses incurred or sustained by all
Purchaser Indemnified Parties with respect to which Purchaser Indemnified
Parties would otherwise be entitled to indemnification under Section 5.2(a) and
Section 5.2(d) exceeds $1,000,000 (the “Threshold Amount”), it being understood
that if such Losses exceed the Threshold Amount, Seller shall be obligated for
all such Losses, including those incurred in reaching the Threshold Amount;
provided, however, the aggregate liability of Seller to indemnify Purchaser
Indemnified Parties for Losses under Section 5.2(a) and Section 5.2(d) shall in
no event exceed twenty-five percent (25%) of the Purchase Price (the “Initial
Cap”);
(ii)    subject to clauses (iii) and (iv) of this Section 5.4(a), the aggregate
liability of Seller to indemnify Purchaser Indemnified Parties for Losses under
Section 5.2(b), Section 5.2(c) and Section 5.2(e) in the aggregate shall in no
event exceed the Purchase Price (the “Additional Cap”) (without regard to the
Initial Cap);
(iii)    any and all obligations to indemnify the Purchaser Indemnified Parties
pursuant to Section 5.2(b), Section 5.2(c) and Section 5.2(e) shall not be
subject to the Threshold Amount but instead shall be recoverable from “dollar
one” at the time of any such Loss;
(iv)    Seller shall be liable for all Losses hereunder resulting or arising
from any fraud or willful misconduct by Seller, any Company Entity or any party
to the Restructuring Documents (in each case, without regard to the Threshold
Amount, Initial Cap or the Additional Cap, as applicable), and instead shall be
recoverable from “dollar one” at the time of any such Loss; and
(v)    Seller shall not have any obligation to indemnify any Purchaser
Indemnified Party under this Section 5.4(a) for any Losses recovered under
Article IV.
(b)    Notwithstanding any other provision of this Agreement:




--------------------------------------------------------------------------------




(i)     Subject to clauses (ii), (iii) and (iv) of this Section 5.4(b),
Purchaser shall not have any obligation to indemnify any Seller Indemnified
Party pursuant to Section 5.3(a) unless and until the aggregate amount of all
Losses incurred or sustained by all Seller Indemnified Parties with respect to
which Seller Indemnified Parties would otherwise be entitled to indemnification
under Section 5.3(a) exceeds the Threshold Amount, it being understood that if
such Losses exceed the Threshold Amount, Purchaser shall be obligated for all
such Losses, including those incurred in reaching the Threshold Amount;
provided, however, the aggregate liability of Purchaser to indemnify Seller
Indemnified Parties for Losses under Section 5.3(a) shall in no event exceed the
Initial Cap;
(ii)    Subject to clauses (iii) and (iv) of this Section 5.4(b), the aggregate
liability of Purchaser to indemnify Seller Indemnified Parties for Losses under
Section 5.3(b) and Section 5.3(c) in the aggregate shall in no event exceed the
Additional Cap (without regard to the Initial Cap);
(iii)    any and all obligations of Purchaser to indemnify Seller Indemnified
Parties pursuant to Sections 5.3(b) and Section 5.3(c) shall not be subject to
the Threshold Amount, but instead shall be recoverable from “dollar one” at the
time of any such Loss; and
(iv)    Purchaser shall be liable for all Losses resulting or arising from any
fraud or willful misconduct by Purchaser (without regard to the Threshold
Amount, Initial Cap or the Additional Cap, as applicable), but instead shall be
recoverable from “dollar one” at the time of any such Loss.
(c)    From and after the Closing, and except with respect to claims arising
from fraud, the enforcement of any covenant requiring performance following the
Closing or claims for equitable relief, the provisions of Article IV and this
Article V shall constitute the exclusive remedy in respect of breaches of
representations, warranties, covenants or agreements contained in this
Agreement.
Section 5.5    Procedure for Indemnification.
(a)    A Person that may be entitled to indemnification pursuant to Article IV
or Article V, as applicable (an “Indemnified Party”) shall promptly send written
notice of any pending or threatened claim or demand that the Indemnified Party
has determined has given or would reasonably be expected to give rise to such
right of indemnification (including a pending or threatened claim or demand
asserted by a third party against the Indemnified Party (a “Third Party Claim”))
(the “Indemnification Notice”) to any party or parties obligated to provide
indemnification pursuant to Article IV or Article V, as applicable (the
“Indemnifying Party”).  The Indemnification Notice shall set forth in reasonable
detail in light of the circumstances then known to such Indemnified Party
(i) the factual basis for, and circumstances of, such claim, (ii) the amount of
Losses incurred or suffered by the Indemnified Party (if known at such time) or
the amount of Losses that the Indemnified Party reasonably anticipates it will
have to pay, and (iii) the specific representation, warranty or covenant on
which such claim for indemnification is based, to the extent applicable;
provided, however, that any delay or failure by the Indemnified Party in giving
such Indemnification Notice, or any failure to provide in reasonable detail the
basis for such claim or




--------------------------------------------------------------------------------




amount of Losses incurred, shall not relieve the Indemnifying Party of its
obligations under this Agreement except and only to the extent that the
Indemnifying Party is actually prejudiced by such delay or failure, it being
agreed that notices for any claims for which indemnification is sought hereunder
must be delivered prior to the applicable Expiration Date.
(b)    If such Indemnification Notice pertains solely to a breach of
representation, warranty, covenant or agreement contained in this Agreement for
indemnification pursuant to this Agreement, then the Indemnifying Party shall
have twenty (20) Business Days following receipt of the Indemnification Notice
to notify the Indemnified Party that the Indemnifying Party disputes its
liability to the Indemnified Party.  If the Indemnifying Party does not notify
the Indemnified Party within twenty (20) Business Days following its receipt of
such Indemnification Notice that the Indemnifying Party disputes its liability
to the Indemnified Party, the claims specified by the Indemnified Party in such
Indemnification Notice shall be conclusively deemed a liability of the
Indemnifying Party, and the Indemnifying Party shall pay the amount of such
liability to the Indemnified Party on demand or, in the case of any notice in
which the amount of the claims (or any portion thereof) is estimated, on such
later date when the amount of such claim (or such portion thereof) becomes
finally determined. If the Indemnifying Party does notify the Indemnified Party
within twenty (20) Business Days following its receipt of such Indemnification
Notice that the Indemnifying Party disputes its liability to the Indemnified
Party, then the parties shall have such rights as may be available to them under
this Agreement and applicable Laws (but subject to the limitations set forth
elsewhere in this Article V, including Sections 5.4 and 5.8).
(c)    If such Indemnification Notice pertains to a Third Party Claim, then the
Indemnifying Party shall have twenty (20) Business Days following receipt of the
Indemnification Notice to notify the Indemnified Party of whether or not the
Indemnifying Party desires to assume the defense and control of such Third Party
Claim.  During such period, unless and until the Indemnifying Party has notified
the Indemnified Party that it desires to assume the defense and control of such
Third Party Claim, the Indemnified Party shall make such filings, including
motions for continuance (and answers if a motion for continuance has not been
granted), as may be necessary to preserve the parties’ positions and rights with
respect to such claim or demand.
(d)    The Indemnifying Party shall be entitled to assume the defense and
control of any Third Party Claim with counsel reasonably satisfactory to the
Indemnified Party, at the Indemnifying Party’s sole expense; provided, however,
that (i) the Indemnifying Party shall not be entitled to assume or continue
control of the defense of any Third Party Claim if (v) the Third Party Claim
relates to or arises in connection with any criminal Action, (w) the Third Party
Claim seeks an injunction or equitable relief against any Indemnified Party, (x)
the Third Party Claim has or would reasonably be expected to result in Losses in
excess of the amounts available for indemnification pursuant to Section 4.1,
Section 5.2 or Section 5.3, as applicable, (y) the Indemnifying Party has failed
to defend in good faith the Third Party Claim or (z) the Indemnifying Party has
not acknowledged that such Third Party Claim is subject to indemnification
pursuant to Article IV or Article V, as applicable (it being agreed that any
acknowledgment of the Indemnifying Party must be in writing). If the
Indemnifying Party assumes the defense and control of a Third Party Claim and,
within one hundred twenty (120) days after the Indemnifying Party has delivered
notice of its intent to assume the defense, (A) the Indemnified Party discovers
that the facts presented




--------------------------------------------------------------------------------




at the time the Indemnifying Party acknowledged its indemnification obligations
in respect of such Third Party Claim pursuant to clause (z) above were not
accurate, (B) the Indemnifying Party reasonably determines in good faith that
such inaccuracy provides a reasonable basis for asserting that the Indemnifying
Party does not have an indemnification obligation in respect of such Third Party
Claim or that the Losses that could reasonably be expected to result from such
Third Party Claim would exceed the maximum amount for which the Indemnifying
Party would have been obligated to indemnify had the Indemnifying Party not
delivered the acknowledgement pursuant to clause (z) above and (C) the
Indemnifying Party has not taken any actions in connection with the defense of
such Third Party Claim (including in furtherance of a settlement or compromise
of, or the entry of any judgment arising from, such Third Party Claim) that
would materially prejudice the Indemnified Party’s ability to conduct a good
faith defense, then the Indemnifying Party may provide the Indemnified Party
written notice that it is withdrawing the acknowledgement delivered by the
Indemnifying Party pursuant to clause (z) above, together with reasonable
supporting information regarding the basis for such withdrawal, following which
(1) the Indemnifying Party shall not be bound by such acknowledgement for any
purpose hereunder and (2) the Indemnified Party shall have the right to assume
the defense of such Third Party Claim by delivering written notice of such
assumption to the Indemnifying Party (it being agreed that all costs and
expenses of the Indemnifying Party in conducting such defense prior to the date
on which it provided notice of its withdrawal, including costs and expenses,
shall be the responsibility of the Indemnifying Party and not the Indemnified
Party).
(e)    If the Indemnifying Party does not have the right to or does not assume
the defense and control of any Third Party Claim pursuant to Section 5.5(d), the
Indemnified Party shall be entitled to assume and control such defense provided
that the reasonable expense of separate counsel for such Indemnified Party shall
be paid by the Indemnifying Party (unless it is judicially determined that the
Indemnifying Party was not required to indemnify the Indemnified Party for such
claim).
(f)    In any situation where the Indemnified Party is entitled to and does
assume and control the defense of the claim, the Indemnifying Party may
nonetheless participate in the defense of such Third Party Claim with its own
counsel and at its own expense.
(g)    If the parties to the action or proceeding include both the Indemnifying
Party and the Indemnified Party and the Indemnified Party has been advised in
writing by legal counsel that it has available to it one or more defenses or
counterclaims which are inconsistent with one or more defenses or counterclaims
which may be alleged by the Indemnifying Party, as a result of which
representation of both parties by the same counsel would be inappropriate under
applicable standards of professional conduct, the reasonable expense of separate
counsel for such Indemnified Party shall be paid by the Indemnifying Party.
(h)    In any instance where the Indemnifying Party is obligated to pay for the
expense of the Indemnified Party’s counsel pursuant to Section 5.5(e) or Section
5.5(g), the Indemnifying Party shall be obligated to pay for only one counsel
for the Indemnified Party (unless it is reasonably determined in any instance
that additional expert counsel is necessary for the proper adjudication of the
claim).




--------------------------------------------------------------------------------




(i)    If the Indemnifying Party is entitled to and assumes the defense of any
Third Party Claim, it shall not consent to a settlement or compromise of, or the
entry of any judgment arising from, the Third Party Claim unless it has obtained
the prior written consent of the Indemnified Party, such consent not to be
unreasonably withheld, delayed or conditioned by the Indemnified Party;
provided, however, in no event shall the consent of the Indemnified Party be
required if each of the following conditions are satisfied with respect to such
settlement (the “Settlement Conditions”): (A) such compromise, settlement or
judgment does not entail any admission of liability on the part of any
Indemnified Party or the requirement that any Indemnified Party take any action
other than the delivery of a customary release relating to the specific matter
at issue; (B) such compromise, settlement or judgment involves only a cash
payment and not any equitable relief, and the Indemnifying Party pays or causes
to be paid such cash amounts (other than any Threshold Amount, if applicable);
and (C) such compromise, settlement or judgment includes an unconditional
release of each Purchaser Indemnified Party or Seller Indemnified Party, as
applicable, reasonably satisfactory to the Indemnified Party, from all Losses
with respect to such Third Party Claim. If an Indemnified Party does not consent
to any settlement proposed by the Indemnifying Party with respect to any Third
Party Claim with respect to which the Indemnifying Party’s consent has been
unreasonably withheld, conditioned or delayed, then the Indemnifying Party’s
indemnification obligation (if any) pursuant to Article IV or Article V with
respect to such Third Party Claim shall in no event exceed the amount that would
have been required to be paid if such settlement had occurred.
(j)    If the Indemnifying Party is entitled to and assumes the defense of any
Third Party Claim, the Indemnified Party shall have the right (but not the
obligation) to participate in the defense of such Third Party Claim and to
employ, at its own expense, counsel separate from counsel employed by the
Indemnifying Party.
(k)    No Indemnified Party will consent to a settlement or compromise of, or
the entry of any judgment arising from, or admit any liability with respect to,
any Third Party Claim without the prior written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld, conditioned or
delayed).
(l)    An Indemnified Party will cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party, at the Indemnifying
Party’s expense, all witnesses, personnel, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably requested by the Indemnifying
Party.




--------------------------------------------------------------------------------




Section 5.6    Payment and Reimbursement Obligations. In the event that (a) an
Indemnified Party incurs or suffers any Losses and (b) the Indemnifying Party is
obligated pursuant to a final, non-appealable decision of a court of competent
jurisdiction, a final arbitral award against the Indemnifying Party or a
definitive settlement agreement with the Indemnifying Party to pay any amount of
such Losses to the Indemnified Party pursuant to this Article V, such amount
shall be due and payable within twenty (20) Business Days after the Indemnifying
Party receives written notice that such amount is payable pursuant to such
decision or award against the Indemnifying Party or after entry into such
settlement agreement.
Section 5.7    Effect of Knowledge. The right to indemnification, payment of
Losses or other remedies based on any representations, warranties, covenants or
agreements set forth in this Agreement will not be affected merely by the fact
that any investigation was conducted with respect to or any knowledge or
information was acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement (other than disclosures made in
the Seller Disclosure Letter).
Section 5.8    Additional Matters.
(a)    For purposes of Article IV and this Article V, in determining whether
there has been a breach and then calculating the amount of Losses that are the
subject matter of such claim for indemnification pursuant to Article IV and this
Article V, the representations and warranties contained in this Agreement, or
any certificate delivered with respect hereto, if applicable, shall be deemed to
have been made without any qualifications as to “materiality,” “material adverse
effect,” “Material Adverse Effect,” or any other materiality qualifications
(except that (x) the representations and warranties contained in the second
sentence of Section 2.11 and (y) the definition of Material Contracts and the
use of such defined term herein, shall be read without excluding such
qualifications). 
(b)    Notwithstanding any other provision of this Agreement, but subject to the
immediately following sentence, no Indemnifying Party shall be liable to any
Indemnified Party on account of any indemnity obligation set forth in Section
5.2 or Section 5.3 for any special, incidental, indirect, consequential,
punitive or exemplary damages (including lost profits or damages calculated on
multiples of earnings or other metrics approaches other than any such damages
that are actually incurred and paid by an Indemnified Party pursuant to a final,
non-appealable decision of a court of competent jurisdiction. Notwithstanding
the foregoing, nothing in this Agreement shall be deemed a limitation on the
recovery of any Losses suffered by any Purchaser Indemnified Party as a result
of any so-called “diminution in value” of the Purchased Units (provided that (i)
for purposes of any determination of diminution in value, the value of the
Purchased Units shall be deemed to be the Purchase Price of such Purchased Units
and (ii) in determining “diminution in value”, consequential and similar damages
relating to speculative future events, including foregone opportunities, shall
not be considered (provided the foregoing shall not exclude damages calculated
on a multiples of earnings or other metrics approaches utilized to calculate the
value of the Purchased Units as of the Effective Date). Purchaser and Seller (on
behalf of itself and the Principal) shall cooperate with each other with respect
to resolving any claim or Liability with respect to which




--------------------------------------------------------------------------------




one party is obligated to indemnify the other party hereunder. To the extent
that a Loss is solely a loss of the Company, Purchaser will be deemed to have
suffered a proportion of such Loss in accordance with its percentage interest in
the Company.
(c)    Each of Purchaser and Seller acknowledges and agrees that, other than the
representations and warranties of Purchaser and Seller specifically contained in
this Agreement and the other Transaction Documents, (i) there are no
representations or warranties of Purchaser or Seller either expressed or implied
with respect to the Contemplated Transactions, the Company or its Assets,
Liabilities and Business, and neither Purchaser nor any Seller has relied on any
representations or warranties other than those specifically set forth in this
Agreement and the other Transaction Documents and (ii) it shall have no claim or
right to indemnification pursuant to this Article V with respect to any
information, documents or materials furnished by Seller, the Company or any of
their respective officers, directors, employees, agents or advisors to the other
parties, including any information, documents or materials made available to a
party in certain “data rooms”, management presentations or any other form in
expectation of the Contemplated Transactions. Each of Purchaser and Seller also
acknowledges and agrees that in connection with the Contemplated Transactions it
has received certain estimates, projections, forecasts and similar forward
looking statements relating to the future operating and financial performance of
the other party and no representation or warranty is being made by or on behalf
of any party with respect to such matters. Notwithstanding the foregoing, this
Section 5.8(c) shall not limit Purchaser’s remedies in the case of fraud.
(d)    No party shall have any right to indemnification under this Article V
with respect to any Losses to the extent (and only to the extent) such Losses
(i) result solely from any action taken by or willfully omitted to be taken by
such party or (ii) are duplicative of Losses that have previously been recovered
hereunder.
(e)    The amount of Losses for which indemnification is provided under this
Article V shall be net of (i) any Tax benefits actually realized by the
Indemnified Party in connection with the incurrence of such Loss, (ii) any
amounts actually recovered by the Indemnified Party under any insurance policy
with respect to such Losses (after deducting all out-of-pocket costs and
expenses associated with making and enforcing such insurance claims) and (iii)
indemnity, contribution or similar proceeds that have been actually recovered by
the Indemnified Party in connection with the facts giving rise to the right of
indemnification. To the extent that third-party insurance or indemnification,
contribution or similar proceeds in respect of such facts are recovered by the
Indemnified Party subsequent to the Indemnifying Party’s making of an
indemnification payment in satisfaction of its applicable indemnification
obligation, such proceeds shall be promptly remitted to the Indemnifying Party
to the extent of the indemnification payment made. With respect to each
indemnification obligation contained in this Article V, the Indemnified Party
shall use, and cause its Affiliates to use, commercially reasonable efforts to
seek full recovery under all insurance and indemnity, contribution or similar
provisions covering such Loss to the same extent as it would if such Loss were
not subject to indemnification hereunder. Upon making any payment to the
Indemnified Party for any indemnification claim pursuant to this Article V, the
Indemnifying Party shall be subrogated, to the extent of such payment, to any
rights which the Indemnified Party may have against any third parties with
respect to the subject matter underlying such indemnification




--------------------------------------------------------------------------------




claim, and the Indemnified Party shall assign any such rights to the
Indemnifying Party. For purposes of this Section 5.8(e), a Tax benefit shall be
deemed to have been actually realized if, and to the extent, the hypothetical
Tax liability, if any, of the Indemnified Party (or any affiliated, combined,
consolidated or unitary group of which the Indemnified Party is a member) for
any taxable year, calculated without taking into account any Tax items
attributable to such Loss (and, for the avoidance of doubt, without taking into
account any net operating loss carryovers or carrybacks attributable to any such
Loss incurred in any prior or subsequent taxable year), exceeds the actual Tax
liability, if any, of the Indemnified Party (or any affiliated, combined,
consolidated or unitary group of which the Indemnified Party is a member) for
such taxable year, calculated by taking into account any Tax items attributable
to such Loss (including, for the avoidance of doubt, any net operating loss
carryovers or carrybacks attributable to any such Loss incurred in any prior or
subsequent taxable year (determined by treating such Loss as the last item
claimed in any prior or subsequent taxable year)).
ARTICLE VI
MISCELLANEOUS
Section 6.1    Fees and Expenses. Except as otherwise provided in this
Agreement, Seller (for and on behalf of itself and the Principal), on the one
hand, and Purchaser, on the other hand, will pay its own expenses incurred in
connection with the evaluation of any Transaction Entity and the Business and
the negotiation, preparation, execution and performance of this Agreement and
the other Transaction Documents and the Contemplated Transactions, including the
fees, expenses and disbursements of their respective investment bankers,
accountants, counsel and other agents.
Section 6.2    Entire Agreement. The Transaction Documents contain all of the
terms, conditions and representations and warranties agreed to by the parties
relating to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties or their representatives, oral or written,
respecting such subject matter.
Section 6.3    Notice. All notices, consents or communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been properly given and received (a) if sent by hand delivery,
then upon delivery, (b) if sent by a nationally recognized overnight courier,
then one (1) Business Day after being delivered to such overnight courier,
(c) if sent by certified or registered mail, then three (3) Business Days after
posting, or (d) if sent by email with a written (including email) response
confirming receipt by the notice recipient, then on the date of such written
response. All such notices and communications shall be given to the Parties at
their respective addresses set forth below:
If to Seller:
50 Cocoanut Row, Suite #200
Palm Beach, Florida 33480
Attention: Roger Pollak
Facsimile No.: (561) 804-0903    
Email: rpollak@ih-corp.com.      




--------------------------------------------------------------------------------






with copies (which shall not constitute notice) to:    


Milbank
One Chase Manhattan Plaza
New York, New York 10005
Attention: Scott Golenbock
Facsimile No.: 212-822-5181
Email: SGolenbock@milbank.com

If to Purchaser:

NorthStar Asset Management Group Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald Jay Lieberman
Executive Vice-President and General Counsel
Email: rlieberman@nsamgroup.com

with copies (which shall not constitute notice) to:


Duval & Stachenfeld LLP
555 Madison Avenue, 6th Floor
New York, NY 10022
Attention: Terri L. Adler
File No.: 3567.0001
Email: tadler@dsllp.com


or at such other addresses as any Party may designate by notice in accordance
with the terms of this Section 6.3.
Section 6.4    Amendments; Waivers. This Agreement may be amended only by a
written instrument duly executed by the Parties. The Purchaser may waive any
breach by Seller, and Seller may waive any breach by Purchaser, of any provision
of this Agreement; provided, however, that any such waiver is in writing. A
waiver of one or more defaults under this Agreement shall not operate or be
construed as a waiver of any future default or defaults, whether of a similar or
different character, and the failure of a Party to enforce any of its rights
under this Agreement shall not constitute a waiver of any default.
Section 6.5    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement (or portions thereof) shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. If any provision of this Agreement (or any portion




--------------------------------------------------------------------------------




thereof) shall be held to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable. Upon a determination
that any term, provision, covenant or restriction of this Agreement is invalid,
void or unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
Section 6.6    No Assignment. None of the Parties may assign or otherwise
transfer any of their respective rights, or delegate any of their respective
obligations, under this Agreement to any Person without the prior written
consent of the other Parties, except that without the consent of any Party, upon
advance written notice to Seller, Purchaser may assign its rights to NSAM or any
of its Affiliates; provided, however, that such assignment by Purchaser shall
not relieve Purchaser from any of its obligations hereunder.
Section 6.7    Binding Effect; No Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
permitted successors and assigns. Nothing in this Agreement shall confer any
rights upon any Person other than the Parties and their permitted successors and
assigns; provided, however, that (i) NSAM shall be a third-party beneficiary
hereunder for purposes of each provision to the extent expressly relating to
NSAM, and NSAM shall have the right, power and authority to enforce such
provisions as though NSAM were a party hereto and (ii) Purchaser Indemnified
Parties and Seller Indemnified Parties, as applicable, shall be a third-party
beneficiary hereunder for purposes of Article IV and Article V, as applicable.
Section 6.8    Governing Law. This Agreement and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by the
internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
Section 6.9    Submission to Jurisdiction. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the Contemplated Transactions in
the Court of Chancery of the State of Delaware and any state appellate court
therefrom within the State of Delaware (or, if the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware), and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
Section 6.10    WAIVERS OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT, OR ANY OTHER TRANSACTION DOCUMENT OR THE ADMINISTRATION
THEREOF OR THE




--------------------------------------------------------------------------------




CONTEMPLATED TRANSACTIONS. NO PARTY TO THIS AGREEMENT SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY RELATED INSTRUMENTS. NO PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
EACH PARTY TO THIS AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT OR INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH ABOVE IN THIS SECTION 6.10 NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION 6.10 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
Section 6.11    Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:
(a) unless the context clearly requires otherwise, the words “hereof,” “herein,”
and “hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (b) all pronouns and all variations thereof shall be deemed to refer
to the masculine, female or neuter, singular or plural, as the identity of the
Person may require; (c) references herein to a specific Article, Section,
Subsection or Exhibit shall refer, respectively, to Articles, Sections,
Subsections or Exhibits of this Agreement, unless the express context otherwise
requires; (d) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “but not limited
to” or “without limitation” unless clearly indicated otherwise; (e) the word
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if”; (f) a reference
to “$,” “U.S. dollars” or “dollars” means the legal tender of the United States
of America; (g) with respect to the determination of any period of time, the
word “from” means “from and including” and the words “to” and “until” each means
“to but excluding”; (h) all terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein; (i) any law referred
to herein or in any agreement or instrument that is referred to herein means
such law as from time to time amended, modified or supplemented, including by
succession of comparable successor law and references to all attachments thereto
and instruments incorporated therein; and (j) the word “or” shall not be
exclusive.
Section 6.12    Seller Disclosure Letter; Schedules; Exhibits. The Seller
Disclosure Letter, Schedules and each exhibit delivered pursuant to the terms of
this Agreement will be in writing and will constitute a part of this Agreement,
although the Seller Disclosure Letter and Schedules need not be attached to each
copy of this Agreement. The Seller Disclosure Letter and Schedules are by this
Agreement incorporated by reference into the sections in which they are directly
referenced or where the meaning of the disclosure contained in one section of
the Seller Disclosure Letter is reasonably apparent on its face to apply to
another section of the Seller Disclosure Letter. Capitalized terms used in a
particular Section of the Seller Disclosure Letter and not otherwise defined
therein will have the meaning given to such terms in this Agreement.




--------------------------------------------------------------------------------




Section 6.13    Specific Performance. Each Party agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by the other Party in accordance with the terms hereof or were
otherwise breached and that accordingly, each Party agrees that the other Party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions hereof and to specific performance of the terms hereof, in addition
to any other remedy at law or in equity. Each Party agrees that it will not
oppose the granting of an injunction, specific performance or other equitable
relief on the basis that (a) any other Party has an adequate remedy at Law or
(b) an award of specific performance is not an appropriate remedy for any reason
at Law or equity. No Party shall be required to provide any bond or other
security in connection with the seeking of any injunction to prevent breaches of
this Agreement or to enforce specifically the terms and provisions of this
Agreement.
Section 6.14    Joint Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.
Section 6.15    Counterparts. This Agreement may be executed in counterparts
(each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement) and shall become effective when one
or more counterparts have been signed by each Party and delivered (by facsimile,
email or otherwise) to the other Parties.


[Signatures on Next Page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
SELLER:

ISLAND JV MEMBER INC.


By:
/s/ Barbara Bachman    
Name: Barbara Bachman
Title: SVP/Treasurer



[SIGNATURES CONTINUE ON FOLLOWING PAGE]




PURCHASER:
PLATFORM HOSPITALITY INVESTOR T-II, LLC



By:
/s/ Ronald J. Lieberman    
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary



[SIGNATURES CONTINUE ON FOLLOWING PAGE]






ACKNOWLEDGED AND AGREED THIS 9TH DAY OF JANUARY, 2015


COMPANY:


ISLAND HOSPITALITY


ISLAND HOSPITALITY JOINT VENTURE, LLC,
a Delaware limited liability company


By: Island JV Member Inc., a Florida corporation,
its managing member




By:
/s/ Barbara Bachman    
Name: Barbara Bachman
Title: SVP/Treasurer


Signature Page – Purchase And Sale Agreement



--------------------------------------------------------------------------------




Annex I
Defined Terms
For purposes of this Agreement, the following terms shall have the following
meanings:
2013 Interim Financial Statements: has the meaning given to such term in Section
2.9(a).
2013 Interim Third Quarter Balance Sheet: has the meaning given to such term in
Section 2.9(a).
2014 Interim Financial Statements: has the meaning given to such term in Section
2.9(a).
Action: means, with reference to any specified Person, any action, dispute,
claim, demand, hearing, charge, indictment, litigation, complaint, suit,
proceeding, arbitration, mediation, investigation, examination, audit or inquiry
by, amongst or against such Person.
Additional Cap: has the meaning given to such term in Section 5.4(a)(ii).
Additional Consideration: has the meaning given to such term in Section 1.2.
Additional Consideration Agreement: means that certain Side Letter Agreement
dated as of the date hereof between Seller and Purchaser regarding the
Additional Consideration.
Adjustment Amount: means Working Capital of the Company Entities on a combined
and consolidated basis as of 11:59 p.m. prevailing Eastern Time on the day
immediately preceding the Closing Date (and for the avoidance of doubt not
including the cash to be contributed by or on behalf of Seller and Purchaser to
the Company at Closing). The Adjustment Amount may be positive or negative.
Affiliate: means, with reference to any specified Person, any other Person
directly or indirectly Controlling, Controlled by, or under common Control with,
such Person. For the avoidance of doubt, the Principal shall be deemed an
Affiliate of the Transaction Entities. For purposes of this Agreement, following
the Closing, the Company Entities shall be deemed not to be Affiliates of either
Seller or Purchaser.
Affiliate Transactions: means all of the transactions or arrangements set forth
on Section 2.21(a) of the Seller Disclosure Letter (each, an “Affiliate
Transaction”).
Assets: means, with respect to any specified Person, all of the assets,
properties (real and personal) and rights (tangible and intangible) of such
Person used in the Business of such Person, which, with respect to the Company,
includes the Company Property and the Management Agreements.
Bankruptcy Laws: means present or future applicable Federal or state Laws
relative to bankruptcy, insolvency or other relief for debtors.

I-1

--------------------------------------------------------------------------------




Business: means the business of the Company Entities as of the Effective Date.
As of the Effective, Date, the business of the Company Entities consists of
providing management and operational services to so-called “select service
hotels,” “extended stay hotels” and similar type hotels located in the United
States.
Business Day: means any day other than a Saturday, a Sunday or a holiday on
which commercial banks in the State of New York are authorized or required to be
closed.
Cash Consideration: has the meaning given to such term in Section 1.2.
Closing: has the meaning given to such term in Section 1.3.
Closing Date: has the meaning given to such term in Section 1.3.
Code: means the Internal Revenue Code of 1986.
Common Units: means the issued and outstanding equity interest of the Company
designated as “Common Units” in the Company Agreement.
Company: means Island Hospitality Joint Venture, LLC, a Delaware limited
liability company.
Company Agreement: means the limited liability company agreement of the Company,
dated as of the Effective Date.
Company Entities: means the Company and the Company Subsidiaries (each, a
“Company Entity”).
Company Intellectual Property: has the meaning given to such term in Section
2.17(a).
Company Licenses: has the meaning given to such term in Section 2.25 (each, a
“Company License”).
Company Property: has the meaning given to such term in Section 2.16(b).
Company Subsidiaries: means the direct and indirect Subsidiaries of the Company
(each, a “Company Subsidiary”).
Contemplated Transactions: means the transactions contemplated by the
Transaction Documents, individually and taken as a whole.
Contract: means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, franchise
agreement, obligation, promise, undertaking, commitment or other binding
arrangement.
Control: (including the terms “Controlling”, “Controlled by” and “under common
Control with”) of a Person includes the possession, directly or indirectly, of
the power to direct or cause the

I-2

--------------------------------------------------------------------------------




direction of the management and policies of such Person, whether through the
ownership of voting interests, by contract or otherwise.
Encumbrance: means any lien, mortgage, deed of trust, deed to secure debt,
pledge, charge, security interest, and in the case of real property, includes
any easement, restriction, covenant, condition, title default, encroachment or
other survey defect, option or other encumbrance.
Enforceability Exceptions: means (a) any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws relating to
or affecting creditors’ rights generally, and (b) general principles of equity
(regardless of whether enforcement is sought in a proceeding at Law or in
equity).
Environmental Laws: means any Laws regulating, relating to or imposing Liability
or requirements concerning protection of human health as it relates to exposure
to Hazardous Substances or the environment, or in any way relating to Hazardous
Substances, as now or may at any time hereafter be in effect.
Equity Interests: means, with respect to any Person, membership interests of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.
ERISA: means the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: means any Person, trade or business (whether or not
incorporated) that, together with the Seller or its Subsidiaries, would be
treated as a single employer under Section 414 of the Code or under common
control under Section 4001 of ERISA.
ERISA Event: means any of the following events:
(a)     a withdrawal subject to Section 4063 of ERISA by a Transaction Entity or
any ERISA Affiliate from a Multiemployer Plan during a plan year in which it was
a substantial employer, or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA;
(b)    a complete or partial withdrawal subject to Section 4201 of ERISA by a
Transaction Entity or any ERISA Affiliate from a Multiemployer Plan;
(c)    the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041A of ERISA of, or the commencement
of proceedings by the PBGC to terminate, a Multiemployer Plan;

I-3

--------------------------------------------------------------------------------




(d)    the failure by a Transaction Entity or any ERISA Affiliate to make a
required contribution to any Multiemployer Plan that would result in the
imposition of an encumbrance under the Code or ERISA;
(e)    engagement by a Transaction Entity or any ERISA Affiliate in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA; or
(f)    the receipt by any Transaction Entity or ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Transaction Entity or ERISA
Affiliate of any notice, that a Multiemployer Plan is, or is reasonably expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA.
Exchange Act: means the Securities Exchange Act of 1934.
Expiration Date: has the meaning given to such term in Section 5.1.
Family Member: means, with respect to any natural Person, each of (a) the
spouse, lineal ancestors or descendants, nieces, nephews or cousins of such
natural Person including the spouse of any of the foregoing, and regardless of
whether such relationship exists by birth, adoption or marriage, (b) any
executors or administrators for, or the estate of, such natural Person or any
Person listed in clause (a), and (c) any trusts, partnerships, limited liability
companies or other legal entities formed for the benefit of such natural Person
or any Person listed in clause (a).
Final Adjustment Amount: has the meaning given to such term as set forth in
Section 1.6(e).
Final Post-Closing Adjustment Statement: has the meaning given to such term as
set forth in Section 1.6(e).
Financial Statements: has the meaning given to such term in Section 2.9(a).
GAAP: means United States generally accepted accounting principles, consistently
applied.
Governmental Authority: means (a) any United States federal, state or local or
foreign government (or political subdivision thereof); (b) any agency or
instrumentality of any such government (or political subdivision thereof); (c)
any non-governmental regulatory or administrative authority, body or other
organization (to the extent that the rules, regulations, standards,
requirements, procedures and Orders of such authority, body or other
organization have the force of Law); and (d) any United States federal, state or
local or foreign court, tribunal, arbitrator or arbitration panel. For the
avoidance of doubt, any agency, instrumentality or other board, commission or
other body of any state, local or foreign government (or acting on behalf of any
state, local or foreign government) respecting the issuance or compliance with
the requirements relating to the issuance and/or maintenance of liquor licenses
shall constitute a Governmental Authority for purposes of this Agreement.

I-4

--------------------------------------------------------------------------------




Guaranteed Pension Plan: means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA established, maintained, or contributed to
(including any plan to which an obligation to contribute exists) by the Company
or any of its ERISA Affiliates, the benefits of which are subject to guaranty in
full or in part by the PBGC pursuant to Title IV of ERISA, but in each case
other than a Multiemployer Plan.
Hazardous Substances: means: (a) any pollutant or contaminant; (b) any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance,
waste or material; (c) any petroleum, petroleum derivative, by-product or other
hydrocarbon, polychlorinated biphenyl, asbestos or mold; or (d) any substance,
waste or material having any constituent elements displaying any of the
foregoing characteristics or otherwise regulated by or giving rise to Liability
under Environmental Laws.
Indemnification Notice: has the meaning given to such term in Section 5.5(a).
Indemnified Party: has the meaning given to such term in Section 5.5(a).
Indemnifying Party: has the meaning given to such term in Section 5.5(a).
Indebtedness: means (a) any indebtedness or other obligation of each Transaction
Entity for borrowed money, whether current, short-term or long-term and whether
secured or unsecured (other than trade payables incurred in the ordinary course
of business); (b) any indebtedness of any Transaction Entity evidenced by any
note, bond, debenture or other security or similar instrument; (c) any
liabilities of any Transaction Entity with respect to interest rate or currency
swaps, collars, caps and similar hedging obligations; (d) any liabilities of any
Transaction Entity for the deferred purchase price of property or other assets
(including any “earn-out” or similar payments); (e) any liabilities of any
Transaction Entity in respect of any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
liabilities are required to be classified and accounted for under GAAP as
capital leases; (f) any liabilities of any Transaction Entity under any
performance bond or letter of credit or any bank overdrafts and similar charges;
(g) any accrued interest, premiums, penalties and other obligations relating to
the foregoing; and (h) any indebtedness referred to in clauses (a) through
(g) above of any Person that is either guaranteed (including under any “keep
well” or similar arrangement) by, or secured (including under any letter of
credit, banker’s acceptance or similar credit transaction) by any Encumbrance
upon any property or asset owned by, any Transaction Entity. Indebtedness shall
also include accrued interest and any pre-payment penalties, “breakage costs,”
redemption fees, costs and expenses or premiums and other amounts then due and
owing pursuant to the instruments evidencing Indebtedness.
Independent Accounting Firm: has the meaning given to such term as set forth in
Section 1.6(d)(i).
Initial Cap: has the meaning given to such term in Section 5.4(a)(i).
Initial Post-Closing Adjustment Statement: has the meaning given to such term in
Section 1.6(a).

I-5

--------------------------------------------------------------------------------




Intellectual Property: means any of the following, as they exist anywhere in the
world, whether registered or unregistered: (a) patents, patentable inventions
and other patent rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations and interferences thereof);
(b) trademarks, service marks, trade dress, trade names, taglines, brand names,
logos and corporate names and all goodwill related thereto; (c) copyrights, mask
works and designs; (d) trade secrets, know-how, inventions, processes,
procedures, databases, confidential business information and other proprietary
information and rights; (e) computer software programs, including all source
code, object code, specifications, designs and documentation related thereto;
and (f) social media account names, domain names, internet web addresses and
other computer identifiers.
Interim Financial Statements: has the meaning given to such term in Section
2.9(a).
IP Licenses: means all material Contracts (a) pursuant to which any Company
Entity uses any Licensed Intellectual Property, or (b) pursuant to which any
Company Entity has granted to a third party any right in or to any Owned
Intellectual Property.
IRS: means the U.S. Internal Revenue Service and any successor agency thereto.
Knowledge of Purchaser: means the actual knowledge of Sujan Patel, after due
inquiry.
Knowledge of Seller: means the actual knowledge of Principal, after due inquiry.
Latest Balance Sheet: has the meaning given to such term in Section 2.9(a).
Law: means any principle of common law or law, statute, ordinance, code,
regulation, rule (including stock exchange rules) or other requirement of any
Governmental Authority.
Lease: has the meaning given to such term in Section 2.15.
Leases: has the meaning given to such term in Section 2.15.
Leased Property: has the meaning given to such term in Section 2.15.
Leased Properties: has the meaning given to such term in Section 2.15.
Liabilities: means, regarding any specified Person, any liability, debt,
obligation, loss (including loss of value), damage, Action, judgment,
settlement, interest, fine, penalty, Tax, deficiency, fee, cost or expense
(including court costs and fees, costs of attorneys, accountants and other
experts, and other expenses of litigation) of, against or incurred by and such
Person (each, a “Liability”).
License: means any license, permit, certificate, approval, consent, registration
or similar authorization (including any liquor license or other license
necessary to continue to operate the Company Entities’ Businesses).
Licensed Intellectual Property: has the meaning given to such term in Section
2.17(a).

I-6

--------------------------------------------------------------------------------




Losses: means any Liability, whether or not involving a third party claim.
Management Agreement: means any agreement pursuant to which any management fees
in connection with the day-to-day management and operation of a hotel are
payable to any Company Entity.
Management Fees: means all asset management fees, investment management fees,
administration fees, accounting fees, audit fees, coordination fees, brokerage
fees, breakup fees, transaction fees, negotiation fees, arranging fees, set up
fees, management fees, performance fees, refinancing fees, arrangement fees,
acquisition fees, disposition fees, finder’s fees, advisory fees, sundries fees,
promotes, incentive compensation and all other fees and amounts payable now or
in the future in connection with, related to or arising from any Real Estate
Management Service.
Material Adverse Effect: means any change, effect, event, occurrence, state of
facts or development that, individually or together with any one or more
changes, effects, events, occurrences, states of fact or developments, has had
or would be reasonably expected to have a material adverse effect on the assets,
properties, business, results of operations or condition (financial or
otherwise) of any Transaction Entity; provided, however, that none of the
following shall be taken into account in determining whether there has been a
Material Adverse Effect: any adverse change, effect, event, occurrence, state of
facts or development to the extent attributable to: (i) general economic or
political conditions; (ii) conditions first arising after the date hereof and
affecting the industries in which any Company Entity operates; (iii) any changes
in financial, banking or securities markets (including interest rates or
currency exchange rates), including any material disruption thereof and any
decline in the price of any security or any market index or any change in
prevailing interest rates; (iv) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; (v) any
changes first arising after the date hereof in applicable Law or accounting
rules (including GAAP) or the enforcement, implementation or interpretation
thereof; (vi) any natural or man-made disaster or other act of God; and (vii)
any failure of the financial or operating performance of the Transaction
Entities, taken as a whole, to meet any internal projections or budgets or any
estimates of revenues or earnings, provided, however, that the underlying cause
of any failure by the Company Entities to meet any internal projections or
budgets or any estimates of revenues or earnings and its impact on the financial
condition, businesses or results of operations of the Company Entities, taken as
a whole, may be considered in determining whether there has been a Material
Adverse Effect.
Material Contracts: means:
(i)    any Management Agreement;
(ii)    any Contract other than a Management Agreement pursuant to which any
Transaction Entity received, or was entitled to receive, payments in respect of
management fees, or other similar fees in excess of $500,000 in the aggregate in
the calendar year ended December 31, 2013 or that Seller reasonably anticipates
will result in payments in respect of such fees being received by any
Transaction Entity in excess of $500,000 in any twelve-month period;

I-7

--------------------------------------------------------------------------------




(iii)    any Contract pursuant to which any Transaction Entity made payments in
excess of $500,000 in the aggregate in the calendar year ended December 31, 2013
or that Seller reasonably anticipates will result in payments being made by any
Transaction Entity in excess of $500,000 in the aggregate in any twelve-month
period (including by virtue of any indemnification provisions under any such
Contract);
(iv)    any Contract relating to the title to, or ownership, lease, use, sale,
exchange or transfer of, any leasehold or other interest in any real or personal
property that involves payments of more than $100,000 per year or more than
$500,000 over the remaining term of such Contract;
(v)    any option, purchase right, conversion right, exchange right or equity
appreciation plan with respect to the Equity Interests of any Transaction
Entity;
(vi)    any joint venture, partnership, strategic alliance, fund management or
similar Contract with any Person;
(vii)    any Contract by and between any Transaction Entity and Principal, or
any Family Member of Principal;
(viii)    any IP License, except for (1) non-exclusive licenses to Owned
Intellectual Property granted in the ordinary course of business or (2) “shrink
wrap,” other licenses for commercially available software and similar generally
available licenses that have an individual acquisition cost or require annual
payments of $50,000 or less;
(ix)    any Contract pursuant to which any Person has any right or option to
purchase rights or obligations under a Management Agreement or any other
material property, asset or equity of any Transaction Entity (including any
pre-emptive right, right of first offer, right of first refusal and/or call
right);
(x)    any Contract pursuant to which any Person has any right or option to
require any Transaction Entity to purchase or sell any rights or obligations
under a Management Agreement or any other material property, asset or equity
(including any put right or sale right, whether pursuant to a resolution of a
dispute or otherwise);
(xi)    any Contract entered into outside the ordinary course of business with
another Person which purports to limit or restrict the ability of any
Transaction Entity to enter into or engage in any market or line of business or
that provides for “most favored nations” terms or establishes an exclusive
obligation with respect to any product or service or any geographic location;
(xii)    any Contract that (1) cannot be terminated without the payment of any
fees, penalties or other termination amounts within sixty (60) days following
notice to the appropriate Transaction Entity, and (2) involves payments by any
Transaction Entity of more than $250,000 per year or more than $500,000 over the
remaining term of such Contract;
(xiii)    any agency, dealer, broker-dealer, distribution, marketing, sales
representative or similar Contract;

I-8

--------------------------------------------------------------------------------




(xiv)    any employment, severance, retention, non-competition or separation
Contract with any current or former director or officer, employee or consultant
of any Transaction Entity;
(xv)    any Contract with any labor union or association relating to any current
or former employee of any Transaction Entity;
(xvi)    any Contract relating to Indebtedness; or
(xvii)    any franchise agreement, licensing agreement or similar agreement
relating to a Management Agreement or any Transaction Entity’s other material
Assets (including any acknowledgment to any franchise agreement).
Multiemployer Plan: means a “multiemployer plan” as defined in Section 3(37) of
ERISA that now is or at any time within the past six years was maintained or
contributed to by (or to which a contribution obligation exists with respect to)
the Company or any of its ERISA Affiliates.
Notice of Disagreement: has the meaning given to such term as set forth in
Section 1.6(b).
NSAM: means NorthStar Asset Management Group Inc., a Delaware corporation.
Order: means, regarding any specified Person, any order, decision, judgment,
writ, injunction, decree, award or other determination of any Governmental
Authority, against or involving any such Person, as the context so denotes.
Organizational Documents: means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.
Owned Intellectual Property: has the meaning given to such term as set forth in
Section 2.17(a).
Parties: means Seller, the Company and Purchaser (each, a “Party”).
PBGC: means the Pension Benefit Guaranty Corporation of the United States
established pursuant to Section 4002 of ERISA (or any entity succeeding to all
or any of its functions under ERISA).
Person: means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or other legal entity or
Governmental Authority.
Personal Data: means a Person’s name, street address, telephone number, e-mail
address, photograph, social security number or tax identification number,
driver’s license number, passport

I-9

--------------------------------------------------------------------------------




number, credit card number, bank information, or biometric identifiers or any
other piece of information that, alone or in combination with other information
held by any Company Entity allows the identification of or contact with a Person
or can be used to identify a Person.
Pre-Closing Tax Period: has the meaning given to such term in Section 4.1(a).
Principal: means Jeffrey Fisher, an individual, owner of the managerial
interests of the Seller and owner of 92.7272% of the membership interests of
Seller.
Purchased Units: has the meaning given to such term in Section 1.1.
Purchaser: has the meaning given to such term in the first paragraph of this
Agreement.
Purchase Price: has the meaning given to such term as set forth in Section 1.2.
Purchaser Fundamental Representations: means the representations and warranties
set forth in Sections 3.1 (Organization), 3.2 (Due Authorization), and 3.6
(Brokers).
Purchaser Indemnified Parties: means Purchaser and its employees, officers,
directors, managers, members, partners, equity holders, Affiliates, agents,
counsel, financial advisors, auditors and other representatives and their
respective successors and assigns (each, a “Purchaser Indemnified Party”).
Purchaser Representations: means the representations and warranties made by
Purchaser in this Agreement.
Real Estate Management Service: means any service related to the Business.
Release Date: has the meaning given to such term in Section 5.1.
Resolution Period: has the meaning given to such term as set forth in Section
1.6(c).
Restructuring Documents: means the documents identified on Schedule I.
Restructuring Transactions: means the transactions contemplated by the
Restructuring Documents.
Review Period: has the meaning given to such term as set forth in Section
1.6(b).
SEC: means the U.S. Securities and Exchange Commission.
Seller: has the meaning given to such term in the first paragraph of this
Agreement.
Seller Disclosure Letter: has the meaning given to such term as set forth in
Section 2.3.
Seller Fundamental Representations: means the representations and warranties of
Seller set forth in Section 2.1 (Organization), Section 2.2 (Due Authorization),
Section 2.6 (Title and Capitalization), Section 2.23 (Tax Matters) and Section
2.31 (Brokers).

I-10

--------------------------------------------------------------------------------




Seller Indemnified Parties: means Seller and its employees, officers, directors,
managers, members, partners, equity holders, Affiliates, agents, counsel,
financial advisors, auditors and other representatives and their respective
successors and assigns (each, a “Seller Indemnified Party”).
Seller Representations: means the representations and warranties made by Seller
in this Agreement or in any certificate delivered by or on behalf of Seller to
Purchaser or any of its Affiliates pursuant to this Agreement.
Settlement Conditions: has the meaning given to such term in Section 5.5(i).
Straddle Period: has the meaning given to such term in Section 4.1(b).
Subsidiary: means, with respect to any specified Person, any entity of which the
specified Person (either alone or through or together with any other Subsidiary
of such specified Person) directly or indirectly (a) owns more than fifty
percent (50%) of the Equity Interests, the holders of which are generally
entitled to vote for the election of the board of directors or other applicable
governing body of such entity or (b) Controls the management.
Tax: means (a) any taxes, levies, fees, imposts, duties or similar charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Authority, including (i) taxes imposed on, or measured by, income,
franchise, profits or gross receipts, (ii) ad valorem, escheat, value added,
capital gains, sales, goods and services, use, real or personal property,
capital stock, license, branch, payroll, estimated withholding, employment,
social security (or similar), unemployment, compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, transfer and
gains taxes and (iii) customs duties; (b) any liability for the payment of any
items described in clause (a) above as a result of (i) being (or ceasing to be)
a member of an affiliated, consolidated, combined, unitary or aggregate group or
(ii) being included (or being required to be included) in any Tax Return related
to such group; and (c) any liability for the payment of any amounts as a result
of any express or implied obligation to indemnify any other Person, or any
successor or transferee liability, or any liability for Taxes of another Person
pursuant to a Contract, in each case, in respect of any of the items described
in clause (a) or (b) above.
Tax Return: means any report, return, declaration, claim for refund, election,
disclosure, estimate, information report or return or statement required to be
supplied to a Governmental Authority in connection with Taxes, including any
schedule or attachment thereto or amendment thereof.
Threshold Amount: has the meaning given to such term in Section 5.4(a)(i).
Third Party Claim has the meaning given to such term in Section 5.5(a).
Transaction Entities: means, collectively, the Seller and the Company Entities
(each, a “Transaction Entity”).

I-11

--------------------------------------------------------------------------------




Transaction Documents: means the documents identified on Schedule II (each, a
“Transaction Document”).
Treasury Regulations: means the regulations promulgated under the Code.
Unaudited Balance Sheet: has the meaning given to such term as set forth in
Section 2.9(a).
Unaudited Financial Statements: has the meaning given to such term as set forth
in Section 2.9(a).
Working Capital: means the current assets of the Company Entities minus current
liabilities of the Company Entities (which includes the amounts reserved for
2014 bonuses), in each case determined in accordance with GAAP but excluding (a)
any intercompany accounts and other intercompany obligations among the Company
Entities and (b) any assets or liabilities in respect of Taxes.





I-12